Exhibit 10.1
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.
LICENSE AGREEMENT
DATED AS OF JUNE 7, 2011
BY AND BETWEEN
SOMAXON PHARMACEUTICALS, INC.
AND
PALADIN LABS INC.

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 DEFINITIONS
    1  
1.1 “Act”
    1  
1.2 “Adverse Drug Reaction”
    1  
1.3 “Adverse Event”
    1  
1.4 “Affiliate”
    1  
1.5 “Agreement”
    2  
1.6 “Bulk Product”
    2  
1.7 “Business Day”
    2  
1.8 “Calendar Quarter”
    2  
1.9 “Calendar Year”
    2  
1.10 “Canada”
    2  
1.11 “cGMP”
    2  
1.12 “Change of Control”
    2  
1.13 “Commercialization”
    2  
1.14 “Commercialization Plan”
    2  
1.15 “Commercially Reasonable Efforts”
    3  
1.16 “Commercial Sale”
    3  
1.17 “Competing Product”
    3  
1.18 “Confidential Information”
    3  
1.19 “Controlled”
    3  
1.20 “Cost of Goods Sold”
    4  
1.21 “Cover”, “Covering” or “Covered”
    4  
1.22 “Effective Date”
    4  
1.23 “Ex-Canada Territory”
    4  
1.24 “Executive Officers”
    4  
1.25 “Field”
    4  
1.26 “First Commercial Sale”
    4  
1.27 “FTE”
    4  
1.28 “Governmental Body”
    5  
1.29 “Health Canada”
    5  
1.30 “Improvements”
    5  
1.31 “Indemnitees”
    5  
1.32 “Key Territories”
    5  
1.33 “Know-How”
    5  
1.34 “Law” or “Laws”
    5  
1.35 “Licensed Product”
    5  
1.36 “Licensed Technology”
    5  
1.37 “Losses”
    5  
1.38 “Manufacture” or “Manufacturing”
    5  
1.39 “Manufacturing Know-How”
    5  
1.40 “Marketing Approval”
    5  
1.41 “Marks”
    5  
1.42 “Milestone”
    6  
1.43 “Milestone Payment”
    6  
1.44 “NDS”
    6  
1.45 “Net Sales”
    6  

 

- 2 -



--------------------------------------------------------------------------------



 



         
1.46 “New Technology”
    6  
1.47 “Non-Competition Period”
    6  
1.48 “OTC Product”
    6  
1.49 “Paladin”
    6  
1.50 “Paladin Indemnitees”
    6  
1.51 “Paladin Trademarks”
    7  
1.52 “Party” or “Parties”
    7  
1.53 “Patent Rights”
    7  
1.54 “Person”
    7  
1.55 “Pharmacovigilance Agreement”
    7  
1.56 “Phase IV Trial”
    7  
1.57 “ProCom Net Sales”
    7  
1.58 “ProCom Payment(s)”
    7  
1.60 “Product Marks”
    7  
1.61 “Promotional Materials”
    7  
1.62 “Purchase Agreement”
    7  
1.63 “Quality Agreement”
    7  
1.64 “Regulatory Activities”
    7  
1.65 “Regulatory Approval”
    7  
1.66 “Regulatory Filings”
    8  
1.67 “Net Transfer Fee Term”
    8  
1.68 “Sales Representative”
    8  
1.69 “Sell-Off Period”
    8  
1.70 “Serious Adverse Event or Drug Reaction”
    8  
1.71 “Shares”
    8  
1.72 “Somaxon”
    8  
1.73 “Somaxon Indemnitees”
    8  
1.74 “Somaxon Know-How”
    8  
1.75 “Somaxon Patents”
    8  
1.76 “Supply Agreement”
    8  
1.77 “Termination Date”
    8  
1.78 “Territory”
    8  
1.79 “Third Party”
    8  
1.80 “Third Party Action”
    8  
1.81 “Trademark”
    9  
1.83 “Transfer Price”
    9  
1.84 “Unexpected Adverse Drug Reaction”
    9  
1.85 “Unit”
    9  
1.86 “Valid Claim”
    9  
 
       
ARTICLE 2 LICENSES AND TECHNOLOGY TRANSFER
    9  
2.1 License Grants
    9  
2.2 Technology Transfer
    10  
2.3 Trademarks
    11  
2.4 No Implied Licenses; Reservation of Rights
    14  
2.5 Competing Products
    14  
2.6 Rights of First Negotiation
    15  

 

- 3 -



--------------------------------------------------------------------------------



 



         
ARTICLE 3 REGULATORY MATTERS
    17  
3.1 Regulatory Activities
    17  
3.2 Communications with Governmental Bodies in the Territory
    17  
 
       
ARTICLE 4 COMMERCIALIZATION
    18  
4.1 Cooperation Committee
    18  
4.2 Paladin Commercialization Responsibilities
    21  
4.3 Product Labels and Inserts
    22  
4.4 Promotional Materials
    22  
4.5 Inventory Monitoring
    22  
 
       
ARTICLE 5 MANUFACTURING AND SUPPLY
    22  
5.1 Somaxon Supply Obligations;
    22  
5.2 Price and Payment
    23  
 
       
ARTICLE 6 PHARMACOVIGILANCE AND QUALITY ASSURANCE
    23  
6.1 Pharmacovigilance Agreement
    23  
6.2 Notification
    23  
6.3 Reporting
    24  
6.4 Literature Reports
    24  
6.5 Medical Information
    24  
 
       
ARTICLE 7 FINANCIAL CONSIDERATION
    24  
7.1 Up-Front Payment
    24  
7.2 Issuance of Common Stock
    24  
7.3 Milestone Payments
    25  
7.4 Additional Payments for Licensed Product
    25  
7.5 Consideration
    25  
 
       
ARTICLE 8 PAYMENT; REPORTING; AUDITING
    26  
8.1 Mode of Payment and Conversion
    26  
8.2 Reports
    26  
8.3 Records Retention
    27  
8.4 Interest
    27  
8.5 Rights of Inspection
    27  
8.6 Taxes
    28  
 
       
ARTICLE 9 INVENTIONS AND PATENTS
    29  
9.1 Patented Medicines (Notice of Compliance) Regulations
    29  
9.2 New Technology
    30  
9.3 Cooperation
    30  
9.4 Required Third Party Patent Rights or Know-How
    30  
9.5 Patent Filing, Prosecution and Maintenance
    30  
9.6 Enforcement and Defense of Patents and Trademarks
    30  
9.7 Third Party Actions Claiming Infringement
    31  
9.8 Actions Against Third Parties
    31  
9.9 Patent Marking
    32  
9.10 Paladin Negative Covenant Regarding Somaxon Patent Rights
    32  
 
       
ARTICLE 10 CONFIDENTIALITY
    32  
10.1 Confidentiality Obligations
    32  
10.2 Permitted Exceptions
    32  
10.3 Return of Confidential Information
    33  
10.4 Press Releases and Disclosure
    34  

 

- 4 -



--------------------------------------------------------------------------------



 



         
ARTICLE 11 REPRESENTATIONS AND WARRANTIES
    34  
11.1 Representations and Warranties of Somaxon
    34  
11.2 Representations and Warranties of Paladin
    36  
11.3 DISCLAIMER OF WARRANTY
    36  
 
       
ARTICLE 12 INDEMNIFICATION AND INSURANCE
    37  
12.1 Indemnification by Paladin
    37  
12.2 Indemnification by Somaxon
    37  
12.3 NO CONSEQUENTIAL DAMAGES
    38  
12.4 Notification of Claims; Conditions to Indemnification Obligations
    38  
12.5 Insurance
    39  
 
       
ARTICLE 13 TERM AND TERMINATION
    39  
13.1 Term and Expiration
    39  
13.2 Termination of the Agreement by Somaxon
    39  
13.3 Termination upon Material Breach or an Event of Insolvency
    40  
13.4 Effects of Termination
    41  
13.5 Survival of Licenses in the Event of Somaxon Bankruptcy or Insolvency
    43  
13.6 No Public Statements
    44  
 
       
ARTICLE 14 DISPUTE RESOLUTION
    44  
14.1 Disputes
    44  
14.2 Escalation
    45  
 
       
ARTICLE 15 MISCELLANEOUS PROVISIONS
    45  
15.1 Relationship of the Parties
    45  
15.2 Assignment
    45  
15.3 Compliance with Laws
    46  
15.4 Further Actions
    46  
15.5 Force Majeure
    46  
15.6 Entire Agreement of the Parties; Amendments
    47  
15.7 Construction
    47  
15.8 Governing Law
    47  
15.9 Notices and Deliveries
    48  
15.10 Waiver
    49  
15.11 Severability
    49  
15.12 No Third-Party Beneficiaries
    49  
15.13 Expenses
    49  
15.14 Injunctive Relief
    49  
15.15 Counterparts
    49  

 

- 5 -



--------------------------------------------------------------------------------



 



LICENSE AGREEMENT
This License Agreement (this “Agreement”) is made as of June 7, 2011 (the
“Effective Date”), by and between Somaxon Pharmaceuticals, Inc. (“Somaxon”), and
Paladin Labs Inc. (“Paladin”). Somaxon and Paladin may hereinafter be referred
to individually as a “Party” or collectively as the “Parties.”
WHEREAS, Paladin desires to license from Somaxon and Somaxon desires to license
to Paladin, on an exclusive basis, certain intellectual property rights with
respect to the Licensed Product in the Territory (as hereinafter defined) and
the Parties desire to collaborate on certain aspects of regulatory approval and
commercialization of the Licensed Product in the Territory, subject to and in
accordance with the terms and conditions of this Agreement; and
WHEREAS, the Parties will enter into a Supply Agreement (the “Supply Agreement”)
concurrently with the execution of this Agreement which will set forth the terms
and conditions under which Somaxon (or its Third Party manufacturers) will
manufacture and supply to Paladin, and Paladin will purchase from Somaxon (or
its Affiliates), all of Paladin’s and its Affiliates’ requirements for bulk
Licensed Product; and
WHEREAS, the Parties will enter into a Purchase Agreement (the “Purchase
Agreement”) concurrently with the execution of this Agreement which will set
forth the terms and conditions under which Somaxon will issue and sell to
Paladin and Paladin will purchase shares of Somaxon common stock, $0.0001 par
value per share (the “Shares”).
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements herein contained, the
Parties hereto, intending to be legally bound, agree as follows:
ARTICLE 1
DEFINITIONS
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:

  1.1  
“Act” means the Food and Drugs Act (Canada), as amended from time to time, and
the rules, regulations, and requirements of Health Canada as may be in effect
from time to time in Canada, and any comparable act, rules, regulations and
requirements of a jurisdiction within the Ex-Canada Territory.
    1.2  
“Adverse Drug Reaction” means a response to a drug which is noxious and
unintended and which occurs at doses normally used in man for prophylaxis,
diagnosis or therapy of disease or for modification of physiological function.
    1.3  
“Adverse Event” means any untoward medical occurrence in a patient or clinical
investigation subject administered a pharmaceutical product and which does not
necessarily have to have a causal relationship with this treatment.
    1.4  
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by or is under common control with, such
first Person. For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities, by
contract or otherwise.

 

 



--------------------------------------------------------------------------------



 



  1.5  
“Agreement” has the meaning set forth in the Preamble of this Agreement.
    1.6  
“Bulk Product” means Licensed Product, released as a finished good, unlabeled
and packaged in bulk bottles.
    1.7  
“Business Day” means a day other than a Saturday, Sunday, or bank or other
public holiday in California, USA or Quebec, Canada.
    1.8  
“Calendar Quarter” means each three (3) month period beginning on the 1st of
January, the 1st of April, the 1st of July or the 1st of October (including any
partial calendar quarter in the case of the first or last calendar quarter
during the Term).
    1.9  
“Calendar Year” means each twelve (12) month period beginning on the 1st of
January and ending on the 31st of December of the same year (including any
partial calendar year in the case of the first or last calendar year of the
Term).
    1.10  
“Canada” means Canada, including each of its provinces and territories as of the
Effective Date.
    1.11  
“cGCP” means the rules concerning current good clinical practices specified by
the EU/PIC guidelines (and the corresponding national laws and regulations), the
FDA regulations codified in the U.S. Code of Federal Regulations, or any other
comparable regulatory criteria or guidelines as applicable, all as amended from
time to time.
    1.12  
“cGLP” means the rules concerning current good laboratory practices specified by
the EU/PIC guidelines (and the corresponding national laws and regulations), the
FDA regulations codified in the U.S. Code of Federal Regulations, or any other
comparable regulatory criteria or guidelines as applicable, all as amended from
time to time.
    1.13  
“cGMP” means the rules concerning current good manufacturing practices
requirements specified by the EU/PIC guidelines (and the corresponding national
laws and regulations), the US Food and Drug Administration (or any successor
entity thereto) regulations, including those set forth in 21 C.F.R. Parts 210,
211 and 606, and all similar regulatory requirements of foreign Governmental
Bodies applicable to the Manufacture of the Licensed Product for
Commercialization.
    1.14  
“Change of Control” means:

  (a)  
the acquisition by any person or group of beneficial ownership of any capital
stock of a Party or any direct or indirect parent of a Party, if after such
acquisition, such person or group would be the beneficial owner, directly or
indirectly, of securities of a Party or any direct or indirect parent of a Party
representing more than fifty percent (50%) of the combined voting power of a
Party’s or such direct or indirect parent’s then outstanding securities entitled
to vote generally in the election of directors;

 

- 2 -



--------------------------------------------------------------------------------



 



  (b)  
the consummation by a Party or any direct or indirect parent of a Party of a
consolidation, amalgamation, merger, reorganization or arrangement with any
Person or group, if the Persons who were not shareholders of such Party or such
direct or indirect parent of such Party immediately prior to such consolidation,
amalgamation, merger, reorganization or arrangement own immediately after such
consolidation, amalgamation, merger, reorganization or arrangement more than
fifty percent (50%) of (i) the continuing or surviving entity or (ii) any direct
or indirect parent of such continuing or surviving entity; or
    (c)  
sale, assignment, spin-off, divestiture or other transfer by a Party or any of
its Affiliates to any Person other than to an Affiliate in a single or series of
related transactions of all or substantially all of the assets or business of a
Party or any of its Affiliates involved in performing all or substantially all
of the obligations of such Party under this Agreement.

  1.15  
“Commercialization” or “Commercialize” means any and all activities directed to
the commercial exploitation of the Licensed Product in the Territory in the
Field in accordance with applicable Laws before and after Marketing Approval has
been obtained, including advertising, marketing, promoting, consumer and
physician education, market and consumer research, customer services, detailing,
distributing, labelling, offering to sell and selling the Licensed Product in
the Territory, final packaging for commercial use and importing the Licensed
Product for sale in the Territory, but specifically excluding Manufacturing.
When used as a verb, “to Commercialize” and “Commercializing” means to engage in
Commercialization and “Commercialized” has a corresponding meaning.
    1.16  
“Commercialization Plan” has the meaning set forth in Section 4.2.4.
    1.17  
“Commercially Reasonable Efforts” means (a) with respect to the efforts to be
expended by a Party with respect to any objective, such reasonable, diligent and
good faith efforts and resources, consistent with applicable Laws, as such Party
would normally use to accomplish a similar objective under similar
circumstances, and (b) with respect to any objective relating to Regulatory
Approval or Commercialization by a Party, the application by such Party,
consistent with the exercise of its prudent scientific and business judgment, of
diligent efforts and resources to fulfill the obligation in issue, consistent
with the level of efforts such Party would normally devote to its own branded
product in that particular country and at a similar stage in its product life as
the Licensed Product taking into account, without limitation, scientific,
development, technical, commercial and regulatory factors, target product
profiles, product labelling, past performance, present and future market
potential, present and future regulatory environment and competitive market
conditions in the therapeutic area, the safety and efficacy of the Licensed
Product and the strength of its proprietary position.
    1.18  
“Commercial Sale” means any sale or other transfer of the Licensed Product by
Paladin to a Third Party.
    1.19  
“Competing Product” means (other than the Licensed Product or any products
Paladin is promoting or selling as of the Effective Date) any branded
prescription oral dosage product or drug treatment for use in the treatment of
insomnia in the Territory.

 

- 3 -



--------------------------------------------------------------------------------



 



  1.20  
“Confidential Information” means any and all information, technical and
nontechnical, written and oral, regardless of media or format, which is not
published or otherwise in the public domain, relating to a Party’s business,
operations, assets and products (including the Licensed Product) and information
of Third Parties that a Party is obligated to keep confidential.
    1.21  
“Controlled” means, with respect to Patent Rights or Know-How, that the Party or
one of its Affiliates owns in whole or in part, or has a license or sublicense
to such Patent Rights or Know-How, subject to any restrictions expressly set
forth in those agreements set forth on Schedule 1.21 as of the Effective Date,
and with respect to Patent Rights or Know-How that Somaxon or one of its
Affiliates acquires or obtains from a Third Party at any time after the
Effective Date, (i) to the extent that Somaxon or an Affiliate has the right to
grant a license or sublicense to Paladin hereunder pursuant to Section 2.1 and
(ii) subject to any restrictions to which Somaxon or its Affiliates is subject
under any applicable agreement such as field of use restrictions.
    1.22  
“Cost of Goods Sold” means actual costs to produce commercial supplies of Bulk
Product calculated on a per Unit basis, to the extent that such costs would be
included in accordance with U.S. generally accepted accounting principles,
including: (a) the amounts paid by Somaxon or its Affiliates for
(i) Manufacturing Bulk Product, (ii) transporting, storing and insuring Licensed
Product, and (iii) testing Bulk Product, including with respect to the foregoing
subsections (i) — (iii), all taxes (other than income taxes) and customs duty
charges imposed by governmental authorities with respect thereto; (b) to the
extent not included in subsection (a), the direct costs and charges incurred by
Somaxon or its Affiliates in connection with the Manufacture, testing, storing,
insuring and transportation of the Bulk Product, including direct internal costs
with respect thereto; (c) to the extent not included in subsection (a),
Somaxon’s or its Affiliate’s intellectual property acquisition and licensing
costs (including royalties) paid to Third Parties (i) directly allocable to the
Licensed Product to the extent that such intellectual property is required for
the Manufacture of such Licensed Product in the country of manufacture and
(ii) actually incurred by Somaxon or its Affiliates and not otherwise reimbursed
by or paid for by any Third Parties, but excluding the ProCom Payments, and,
generally, any costs and charges allocable to overhead or other indirect costs.
    1.23  
“Cover”, “Covering” or “Covered” means, with respect to the Licensed Product,
that the using, making, having made, selling, offering for sale or importing of
such Licensed Product would, but for ownership of, or the rights and license
granted under this Agreement to, the relevant Patent Rights, infringe a Valid
Claim of the relevant Patent Rights in the country in which the activity occurs.
    1.24  
“Effective Date” has the meaning set forth in the Preamble of this Agreement.
    1.25  
“Ex-Canada Territory” means all those countries in Latin America listed on
Schedule 1.25, and all those countries in Africa listed on Schedule 1.25).
    1.26  
“Executive Officers” has the meaning set forth in Section 14.2.
    1.27  
“Field” means insomnia characterized by difficulty with sleep maintenance or
such other indication(s) as provided in a Marketing Approval.

 

- 4 -



--------------------------------------------------------------------------------



 



  1.28  
“First Commercial Sale” means, with respect to the Licensed Product in the
Territory, the first Commercial Sale of the Licensed Product in the Territory,
after Marketing Approval has been obtained in the Territory.
    1.29  
“FTE” means the equivalent of a full-time individual’s work, at one thousand
eight hundred (1,800) hours per year for a twelve (12)-month period.
    1.30  
“Governmental Body” means any: (a) nation, principality, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, provincial, local, municipal, foreign or other
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (d) multi-national or supranational organization or body; or
(e) individual, entity, or body exercising, or entitled to exercise, any
executive, legislative, judicial, administrative, regulatory, police, military
or taxing authority.
    1.31  
“Health Canada” means Health Canada or any successor national agency performing
comparable functions in the Territory.
    1.32  
“Improvements” means any modifications, advances or improvements to the Licensed
Product that do not require the filing of an NDS or an sNDS with Health Canada.
    1.33  
“Indemnitees” has the meaning set forth in Section 12.2.
    1.34  
“Key Territories” means Canada, Brazil and South Africa.
    1.35  
“Know-How” means any scientific or technical knowledge, information and
expertise to make or do something in any tangible or intangible form whatsoever
including discoveries, inventions, trade secrets, databases, practices,
protocols, Regulatory Filings, methods, processes, techniques, specifications,
formulations, formulae, data and results (including pharmacological, biological,
chemical, toxicological and clinical information, analytical, quality control,
and stability data, studies and procedures), and manufacturing process and
development information, whether or not patentable, all to the extent not
Covered by a Patent Right.
    1.36  
“Law” or “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the binding effect of law of any applicable
Governmental Body, including without limitation, the Act.
    1.37  
“Licensed Product” means Silenor® (doxepin), and all other formulations or
dosage strengths of doxepin or other Improvements Controlled by Somaxon during
the Term, but specifically excluding any doxepin isomers or OTC Products.
    1.38  
“Licensed Technology” means Somaxon Patents, Somaxon Know-How and New
Technology.
    1.39  
“Losses” has the meaning set forth in Section 12.1.
    1.40  
“Manufacture” or “Manufacturing” means any and all activities directed to the
formulation, manufacture, fill/finish, testing or packaging of the Bulk Product
for Commercialization in accordance with applicable Laws before and after
Marketing Approval has been obtained but excluding, for greater certainty, final
packaging.
    1.41  
“Manufacturing Know-How” means Know-How related to Manufacturing.

 

- 5 -



--------------------------------------------------------------------------------



 



  1.42  
“Marketing Approval” means (a) with respect to Canada, approval by Health Canada
of an NDS necessary to Commercialize the Licensed Product in the Field, as
evidenced by the issuance of a Notice of Compliance (“NOC”); or (b) with respect
to an Ex-Canada Territory, final approval of a new drug application, health
registration, marketing authorization application, common technical document,
regulatory submission, notice of compliance or equivalent application (excluding
local and general business licenses and permits) necessary to Commercialize the
Licensed Product in the Field in such Ex-Canada Territory.
    1.43  
“Marks” means all trademarks, service marks, trade names, trade dress, logos,
brand names and other indicia of origin, including all common law rights with
respect thereto, and all applications for registration and registrations of any
such marks and renewals for any of the foregoing, and all goodwill associated
therewith.
    1.44  
“Milestone” has the meaning set forth in Section 7.3.
    1.45  
“Milestone Payment” has the meaning set forth in Section 7.3.
    1.46  
“NDS” means a New Drug Submission for the Licensed Product filed pursuant to the
requirements of Health Canada, as more fully defined in the Canadian Food and
Drug Regulations, as the same may be amended from time to time, and any
equivalent application filed in other countries in the Territory, together, in
each case, with all additions, deletions or supplements thereto.
    1.47  
“Net Sales” means with respect to a Licensed Product, the gross amount invoiced
for sales of any Licensed Product in the Territory in arm’s length sales by
Paladin (and its Affiliates and permitted sublicensees) to Third Parties, less
the following deductions from such gross amounts which are actually incurred,
allowed, accrued or specifically allocated to such Licensed Product:
(i) credits, price adjustments or allowances for damaged products, returns or
rejections of Licensed Product; (ii) normal and customary trade, cash and
quantity discounts, allowances and credits (other than price discounts granted
at the time of invoicing which have already been included in the gross amount
invoiced); (iii) chargeback payments and rebates (or the equivalent thereof)
granted to or imposed by group purchasing organizations, managed health care
organizations or federal, state/provincial, local and other governments,
including any or all of their agencies, review boards or tribunals, or trade
customers; (iv) sales, value-added (to the extent not refundable in accordance
with applicable law), and excise taxes, tariffs and duties, and other taxes
directly related to the sale (but not including taxes assessed against the
income derived from such sale); (vi) stocking allowances; and (vii) any other
payment which reduces gross revenue and is permitted to be deducted in
calculating net sales in accordance with Canadian GAAP.
    1.48  
“Net Transfer Fee Term” shall be determined on a country-by-country basis and
means the longer of (a) the period from the First Commercial Sale of the
Licensed Product in that country in the Territory until the last date on which
the Licensed Product is Covered by a Valid Claim of a Somaxon Patent within
Canada or (b) 15 years following First Commercial Sale.
    1.49  
“New Technology” has the meaning set forth in Section 9.2.
    1.50  
“Non-Competition Period” means for each of the Key Territories, five years after
Regulatory Approval in such country.

 

- 6 -



--------------------------------------------------------------------------------



 



  1.51  
“OTC Product” has the meaning set forth in Section 2.6.2.
    1.52  
“Paladin” has the meaning set forth in the Preamble of this Agreement.
    1.53  
“Paladin Indemnitees” has the meaning set forth in Section 12.2.
    1.54  
“Paladin Trademarks” has the meaning set forth in Section 2.3.2(c).

  1.55  
“Party” or “Parties” has the meaning set forth in the Preamble of this
Agreement.
    1.56  
“Patent Rights” means any: (a) unexpired issued or granted patent or
registration covering one or more inventions, including any correction,
supplemental protection certificate, registration, confirmation, reissue,
reexamination, extension or renewal thereof; (b) pending patent application,
including any continuation, divisional, continuation-in-part, substitute or
provisional application thereof; and (c) all counterparts or foreign equivalents
of any of the foregoing issued by or filed in any country or other jurisdiction;
and all inventions disclosed or claimed therein, and all associated rights
granted therein or thereby.
    1.57  
“Person” means any natural person, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, firm,
business, trust, joint venture, association, organization, or other business
entity, or any Governmental Body.
    1.58  
“Pharmacovigilance Agreement” has the meaning set forth in Section 6.1.
    1.59  
“Phase IV Trial” means any research study or data collection effort for the
Licensed Product in the Field in the Territory that is initiated after receipt
of Marketing Approval to obtain additional information, including risks,
benefits and optimal use.
    1.60  
“ProCom Net Sales” means “Net Sales” as defined in that certain Amended and
Restated License Agreement dated September 15, 2010 by and between Somaxon and
ProCom One, Inc. (the “ProCom Agreement”)

  1.61  
“ProCom Payment(s)” shall have the meaning set forth in Section 7.4.2.
    1.62  
“Product Labels and Inserts” means (a) all labels and other written, printed or
graphic matter affixed to any container, packaging or wrapper, or (b) package
inserts, in each case to be utilized in connection with the Commercialization in
the Field by Paladin.
    1.63  
“Product Marks” means the Marks under which the Licensed Product is
Commercialized, as designated by Somaxon pursuant to Section 2.3.1.
    1.64  
“Promotional Materials” means all written, printed, electronic and graphic
materials (other than Product Labels and Inserts) provided by or on behalf of
Paladin or its Affiliates in accordance with this Agreement for use by Sales
Representatives in connection with the Commercialization in the Field.
    1.65  
“Purchase Agreement” has the meaning set forth in the Preamble to this
Agreement.

 

- 7 -



--------------------------------------------------------------------------------



 



  1.66  
“Quality Agreement” has the meaning set forth in Section 5.1.2.
    1.67  
“Regulatory Activities” means with respect to the Licensed Product in the
Territory: (a) the preparation, review, filing and maintenance of any and all
Regulatory Filings; (b) maintaining contact and communication with Health Canada
or other applicable Governmental Body; and (c) otherwise complying with all
requirements of a holder of any Regulatory Approval and applicable Law.
    1.68  
“Regulatory Approval” means any and all approvals, authorizations, designations,
licenses, or registrations, of Health Canada or other applicable Governmental
Body, necessary for the manufacture, Commercialization, use, handling, storage,
import, or transport of the Licensed Product in the Field in the Territory,
including Marketing Approval and any related pricing or reimbursement approvals.
    1.69  
“Regulatory Filings” means any applications, communications, data, documents,
regardless of format or media, filed with or submitted to Health Canada or other
applicable Governmental Body for purposes of obtaining Marketing Approval or as
a post-obtainment commitment or requirement relating to such Marketing Approval,
including any NDS.
    1.70  
“Sales Representative” means a sales representative (a) employed by Paladin in
the Territory, or (b) employed or contracted by a Third Party contracted by
Paladin in the Territory. For the avoidance of doubt, “Sales Representative”
shall not include any medical scientific personnel.
    1.71  
“Sell-Off Period” has the meaning set forth in Section 13.4.3(b)(C).
    1.72  
“Serious Adverse Event or Drug Reaction” means any untoward medical occurrence
that at any dose results in death; is life threatening; requires inpatient
hospitalization or prolongation or existing hospitalization; results in
persistent or significant disability/incapacity; or is a congenital
anomaly/birth defect.
    1.73  
“Shares” has the meaning set forth in the recitals.
    1.74  
“Somaxon” has the meaning set forth in the Preamble of this Agreement.
    1.75  
“Somaxon Indemnitees” has the meaning set forth in Section 12.1.
    1.76  
“Somaxon Know-How” means all Know-How Controlled by Somaxon as of the Effective
Date and/or thereafter during the Term, in each case, necessary for seeking
Regulatory Approval in the Field or Commercialization in the Field, and
specifically excluding the Manufacturing Know-How.
    1.77  
“Somaxon Patents” means (a) the Patent Rights set forth on Schedule 1.77 hereto,
and (b) all Patent Rights in the Territory Controlled by Somaxon following the
Effective Date during the Term Covering the Licensed Product or
Commercialization thereof.
    1.78  
“Supply Agreement” has the meaning set forth in the Preamble to this Agreement.
    1.79  
“Termination Date” has the meaning set forth in Section 13.1.
    1.80  
“Territory” means Canada and the Ex-Canada Territory.

 

- 8 -



--------------------------------------------------------------------------------



 



  1.81  
“Third Party” means any Person other than Somaxon, Paladin or Affiliates of
either of them.
    1.82  
“Third Party Action” has the meaning set forth in Section 9.7.
    1.83  
“Trademark” means each of the following Marks: (a) the Product Marks, and
(b) the Somaxon name and logo designated by Somaxon pursuant to Section 2.3.1.
    1.84  
“Transfer Price” means Cost of Goods Sold per Unit plus ten percent (10%);
provided however, that the Transfer Price for samples of Licensed Product in
quantities consistent with the then-most-recent binding forecast or otherwise as
agreed upon by the Parties through the Cooperation Committee shall be the Cost
of Goods Sold per Unit.
    1.85  
“Unexpected Adverse Drug Reaction” means an adverse reaction, the nature or
severity of which is not consistent with the applicable product information.
    1.86  
“Unit” means a single dose of Licensed Product.
    1.87  
“Valid Claim” means a claim within the Somaxon Patents which has not lapsed or
been revoked, abandoned or held unenforceable or invalid by a final decision of
a court or governmental or supra-governmental agency of competent jurisdiction,
unappealable or unappealed within the time allowed for appeal, and which has not
been disclaimed, denied or admitted to be invalid or unenforceable through
reissue, reexamination or disclaimer or otherwise.

ARTICLE 2
LICENSES AND TECHNOLOGY TRANSFER

  2.1  
License Grants.

  2.1.1  
Commercialization. Subject to the terms and conditions of this Agreement,
Somaxon hereby grants to Paladin an exclusive payment-bearing right and license,
with the right to sublicense solely upon the prior written consent of Somaxon,
not to be unreasonably withheld, delayed or conditioned, under the Licensed
Technology (a) to Commercialize the Licensed Product in the Field in the
Territory and (b) in order to obtain and maintain Regulatory Approvals or as
otherwise approved by Somaxon in writing, to conduct Regulatory Activities in
the Field. Notwithstanding the foregoing, Paladin shall be permitted to
sublicense to its Affiliates upon notice to (but without requiring the consent
of) Somaxon the rights granted to Paladin pursuant to this Section 2.1.1.

     
The foregoing license does not include the right to, and Paladin agrees that it
shall not, (i) market, detail, promote, or advertise the Licensed Product for
use outside the Field or (ii) commercialize in any manner the Licensed Product
outside the Territory. For the avoidance of doubt, subject to the above
referenced obligations of Paladin and its other obligations hereunder including
its obligation to comply with all applicable Laws, the writing of a prescription
in the Territory for the Licensed Product for an unapproved use shall not, in
and of itself, constitute a breach of this Agreement.

 

- 9 -



--------------------------------------------------------------------------------



 



  2.1.2  
Manufacturing. Subject to the terms and conditions of this Agreement, Somaxon
hereby grants to Paladin a non-exclusive right and license, with the right to
sublicense solely upon the prior written consent of Somaxon, not to be
unreasonably withheld, delayed or conditioned, under the Licensed Technology and
the Manufacturing Know-How to Manufacture Licensed Product solely for
Commercialization in the Field; provided that Paladin shall not have the right
to Manufacture or have Manufactured Licensed Product until such time as
(i) Somaxon provides written notice of its intent to terminate the Supply
Agreement pursuant to Section 6.2(b) of the Supply Agreement or (ii) the Supply
Agreement is otherwise terminated. Notwithstanding the foregoing, so long as
Paladin has the right to Manufacture or have Manufactured the Licensed Product,
Paladin shall be permitted to sublicense to its Affiliates upon notice to (but
without requiring the consent of) Somaxon the rights granted to Paladin pursuant
to this Section 2.1.2.
    2.1.3  
Subcontractors and Affiliates. Either party will be permitted to subcontract
certain of its business functions or other obligations thereunder associated
with the Commercialization and/or obtaining or maintaining Regulatory Approvals,
such as utilizing a contract sales force, ad agency or contract safety service;
provided however, that such party will remain fully liable and responsible to
the other for all actions and/or omissions of its subcontractors under this
Agreement as though such actions and/or omissions of its subcontractors under
this Agreement were made by such party itself.
    2.1.4  
Sublicensing and Subcontracting. Without limiting Sections 2.1.2 and 2.1.3,
Somaxon acknowledges and agrees that Paladin may sublicense and/or subcontract
its rights and obligations hereunder with respect to Commercialization and
obtaining or maintaining Regulatory Approvals in Africa to Pharmaplan
(Proprietary) Limited.

  2.2  
Technology Transfer. Transfer of Somaxon Know-How. Within a reasonable period of
time after the Effective Date, Somaxon and Paladin will consult with each other
in good faith to identify in writing those items of Somaxon Know-How that the
Parties identify as necessary in connection with Paladin’s exercise of its
rights and obligations under this Agreement and to which Somaxon has access
without undue effort. As promptly as reasonably practicable after the Effective
Date and the identification in writing by Paladin of items from the list
prepared by the Parties pursuant to the foregoing sentence (but in no event more
than 30 days after such items are identified by Paladin to Somaxon in writing),
Somaxon will provide to Paladin, at Somaxon’s cost and expense, a copy of all
such items of Somaxon Know-How identified by Paladin. The foregoing shall in no
event require Somaxon to provide copies of laboratory notebooks or manufacturing
run records required to be maintained by Somaxon under applicable Law. In
addition, throughout the term of the Supply Agreement, Somaxon shall provide to
Paladin, at Somaxon’s cost and expense, a copy of items of Somaxon Know-How
reasonably necessary to permit Paladin to continue to Manufacture Bulk Product
so long as such items are reasonably accessible to Somaxon. Somaxon shall
reasonably assist Paladin in the implementation of any Manufacturing arrangement
in substitution of the Supply Agreement. If Somaxon maintains any such Somaxon
Know-How in electronic form, Somaxon shall provide such Somaxon Know-How to
Paladin in electronic form. Otherwise, Somaxon may provide such Somaxon Know-How
in paper form. All Somaxon Know-How shall be in the English language, with any
required authenticated translation to be provided by Paladin at no cost to
Somaxon.

 

- 10 -



--------------------------------------------------------------------------------



 



  2.2.2  
Additional FTE Support. In addition, Somaxon shall, at Somaxon’s cost and
expense, make certain of its employees who are knowledgeable about the Licensed
Product or the Licensed Technology reasonably available to Paladin for
scientific and technical explanations, advice and related on-site support, if
and to the extent reasonably requested by Paladin and required to seek
Regulatory Approval in the Field, or up to a maximum of 180 hours during the
first 12 months following the Effective Date, and up to 7.5 hours per month
thereafter during the Term (the “FTE Support”). Paladin shall reimburse Somaxon
for any documented out-of-pocket costs associated with providing the FTE Support
under this Section 2.2.2, including transportation costs associated with any
on-site support requested by Paladin. Somaxon shall have no obligation to
provide support in excess of the FTE Support limit for the applicable time
period without reimbursement by Paladin for all costs associated with such
excess support.
    2.2.3  
Somaxon Confidential Information. All such Somaxon Know-How provided to Paladin
and all information and materials (in whatever form or medium) disclosed by or
on behalf of Somaxon under this Agreement, including during any on-site support,
shall be and remain Somaxon’s Confidential Information, subject to the terms and
conditions of ARTICLE 10.

  2.3  
Trademarks.

  2.3.1  
Trademarks Ownership Paladin hereby acknowledges and agrees that, subject to the
license granted to Paladin pursuant to Section 2.3.1(b), as between the Parties,
Somaxon shall own all right, title and interest in and to, and shall otherwise
Control, all Trademarks and that the ownership and all goodwill arising from the
use of such Trademarks in the Territory shall vest in and inure to the sole
benefit of Somaxon.

  (a)  
Designation of Product Marks. Somaxon shall, after consultation with Paladin,
have the sole right to designate the Product Marks to be used in connection with
the Commercialization; provided that Somaxon shall make such designation no
later than the date the first application for Marketing Approval is filed;
provided further that, without Paladin’s written consent, Somaxon shall not
designate any Product Mark for the Licensed Product if a URL and Web-address for
a website containing such Product Mark (or a derivative thereof that is
acceptable to Paladin) is not available in the applicable jurisdiction in the
Territory.
    (b)  
Grant of Trademark License. Subject to the terms and conditions of this
Agreement, Somaxon hereby grants to Paladin, and Paladin hereby accepts, an
exclusive license, (a) to use the Trademarks to Commercialize the Licensed
Product in the Field in the Territory, including the use of the Trademarks in
any Paladin website, and (b) to use the Trademarks to perform the obligations
and exercise the rights of Paladin in the Field in the Territory under this
Agreement. Notwithstanding anything contained herein, Somaxon shall not be
deemed to have violated the rights and licenses granted to Paladin pursuant to
this Section 2.3.1 or Section 2.1 to the extent that commercialization
activities conducted by or on behalf of Somaxon or its Affiliates via the
Internet or other global electronic means or methods targeted to Persons outside
of the Field and/or outside the Territory may reach Persons within the Field or
within the Territory.

 

- 11 -



--------------------------------------------------------------------------------



 



  (c)  
Trademark Use Guidelines. Paladin shall use any Trademark hereunder only in
connection with the Licensed Products and in compliance with reasonable quality
standards and specifications, and shall use any trademark symbols specified
under applicable Law for the purpose of identifying the Trademarks as protected
under applicable trademark or similar Laws.
    (d)  
No Rights in Trademarks. Paladin acknowledges and agrees that it shall not have
any rights in respect of the Trademarks except to the extent expressly granted
in this Agreement, and that all use of the Trademarks in the Territory and all
goodwill in the Trademarks shall inure to the benefit of Somaxon.
    (e)  
Non-Exclusive License to Paladin Trademarks. Paladin hereby grants to Somaxon a
non-exclusive license to use and apply any of the Paladin Trademarks solely in
relation to the Licensed Products in the Territory and in the Field and then
solely to support Manufacture and Commercialization. Somaxon acknowledges and
agrees that it shall not have any rights in respect of the Paladin Trademarks
except to the extent expressly granted in this Agreement, and that all use of
the Paladin Trademarks in the Territory and all goodwill in the Paladin
Trademarks shall inure to the benefit of Paladin.

  2.3.2  
Certain Obligations of Paladin. Paladin shall not use any Mark other than the
Trademarks to identify the Licensed Product in connection with
Commercialization. Paladin shall not, without Somaxon’s prior written consent,
directly or indirectly, make any use of the Trademarks, or any Mark which is
confusingly similar thereto, as part of a corporate or trade name or in
connection with any product or service, other than as permitted under this
Agreement.

  (a)  
As between the Parties, Somaxon shall have the sole right and obligation, at its
cost and expense, to obtain and maintain any registration, or other form of
protection, for the Trademarks for use in connection with Commercialization.
    (b)  
Paladin, at Somaxon’s cost and expense, shall take such actions and provide such
assistance as Somaxon may reasonably request from time to time, in connection
with Somaxon filing, prosecuting or otherwise in connection with seeking any
registration for any of the Trademarks for the Licensed Product in the
Territory, and as may be reasonably necessary for Somaxon to renew, maintain,
protect or enforce, any such Trademark or any pending application for
registration or any registration therefor (including the filing of any
applications for registration of any Trademark for use in connection with the
Licensed Product in the Territory).

 

- 12 -



--------------------------------------------------------------------------------



 



  (c)  
Paladin shall be permitted to use its names, trade dress and other Marks
(“Paladin Trademarks”) together with the Trademarks in connection with
Commercialization in the Field so long as such use is in compliance with Section
2.3.1(c).

  2.3.3  
Quality Control. Somaxon or its authorized representatives shall have the right
to inspect at any time during normal business hours and after reasonable notice,
the business premises of Paladin and its Affiliates to ensure that the character
and supply of the goods used or services offered in association with the
Trademarks are in compliance with the terms of this Agreement. If and as may be
reasonably requested by Somaxon and necessary for it to maintain and exercise
quality control over the use of any Trademarks and to protect the goodwill
associated therewith, Paladin shall, at Somaxon’s cost and expense, provide
representative specimens to Somaxon of materials that include any Trademark
(including Product Labels and Inserts and Promotional Materials). If after
reviewing such representative specimens, Somaxon has a reasonable concern
regarding the quality of such materials, Somaxon will notify Paladin in writing
and Paladin shall take reasonable steps to address such concern.
    2.3.4  
Inclusion of Name on Product, Labels and Inserts. All Product Labels and Inserts
(including all packaging) for the Licensed Product shall, if and to the extent
permitted by applicable Law, (a) display the name of (i) Somaxon as owner and
licensor of the applicable Somaxon Patents, (ii) the applicable manufacturer,
(iii) Paladin as exclusive distributor and licensee in the Territory, and
(iv) the Licensed Product and Trademarks, and (b) provide that the applicable
Somaxon Patents are under license to Paladin by Somaxon, in a form and manner
approved by Somaxon in advance (such approval not to be unreasonably withheld,
delayed or conditioned). For the avoidance of doubt, the foregoing shall not
limit Paladin’s obligation to include on any materials bearing the Trademarks
(in whatever form or medium), a notice in the form of a brief statement or
legend providing that the Trademarks are under license to Paladin by Somaxon, in
a form and manner approved by Somaxon in advance (such approval not to be
unreasonably withheld, delayed or conditioned) and in compliance with Section
2.3.1(c). In all instances where Paladin requires Somaxon consent under
Section 2.3.4, Paladin shall submit the relevant materials to Somaxon for its
approval and Somaxon shall have a period of 10 Business Days following its
receipt of such materials to reply, failing which such approval shall be deemed
to have been given.
    2.3.5  
Survival of Trademark License. Except as required during the Sell-Off Period,
the license to the Trademarks granted pursuant to Section 2.3.1 shall
automatically terminate upon termination of this Agreement pursuant to ARTICLE
13 and, thereafter, Paladin shall have no right to use any Trademark or any Mark
that is confusingly similar to any Trademark as determined by applicable
trademark Law.

 

- 13 -



--------------------------------------------------------------------------------



 



  2.4  
No Implied Licenses; Reservation of Rights.

  2.4.1  
Paladin shall have no licenses or other rights other than those expressly
granted in this Agreement, and, in particular and without limiting the
foregoing, nothing in this Agreement shall be construed to grant Paladin any
licenses or other rights in any intellectual property rights, know-how or data
owned or Controlled by Somaxon or any of its Affiliates except as provided in
Sections 2.1 or 2.3.1(b).
    2.4.2  
Somaxon shall have no licenses or other rights other than those expressly
granted in this Agreement, and, in particular and without limiting the
foregoing, nothing in this Agreement shall be construed to grant Somaxon any
licenses or other rights in any intellectual property rights, know-how or data
owned or Controlled by Paladin or any of its Affiliates except as provided in
Section 13.4.3.
    2.4.3  
Notwithstanding the exclusivity of any rights granted under Section 2.1, Somaxon
hereby reserves the exclusive, sublicensable right under the Licensed Technology
(i) to make and have made the Bulk Product in the Territory for supply to
Paladin or its Affiliates, or to the extent otherwise necessary or appropriate
for Somaxon or any of its Affiliates or sublicensees to perform its obligations,
under this Agreement or the Supply Agreement, (ii) to make and have made the
Licensed Product anywhere in the world for import, use, sale and offer for sale
outside the Territory and (iii) to import, make, have made and use Licensed
Product, and to use and practice the Licensed Technology to make, have made and
use Licensed Product, in the Territory for any non clinical or clinical research
purpose of Somaxon or its Affiliates, or in support of any regulatory filings or
other activities outside the Territory.

  2.5  
Competing Products. During the Non-Competition Period and except as expressly
permitted under this Agreement, (a) neither Paladin nor any of its Affiliates
shall, directly or indirectly, promote, distribute, offer for sale, sell or
otherwise commercialize any Competing Product in the Key Territories, and (b) if
Paladin is selling a generic prescription pharmaceutical product or drug
treatment for use in the treatment of insomnia (a “Generic Competing Product”)
in any country in the Key Territories, Paladin shall not advertise, market,
promote or detail such Generic Competing Product in such country (other than for
the sole purpose of providing information on the name, indication and price of
such Generic Competing Product to the extent necessary to facilitate
distribution and formulary coverage for such Generic Competing Product in such
country); provided, however, that if Paladin (1) is the subject of any
acquisition, merger, consolidation, or similar transaction with or by a Third
Party (including any Change of Control or acquisition of all or substantially
all of Paladin’s business or assets relating to the Product by a Third Party or
the acquisition by Paladin of the business or any assets of a Third Party) or
acquires any Third Party (by way of acquisition, merger, consolidation or
similar transaction) and that Third Party is promoting, distributing, offering
for sale, selling or otherwise commercializing a Competing Product or has a
commercial license, commercial ownership interest or other commercial rights in
one or more Competing Products in such country in the Key Territories, or (2) is
selling a Generic Competing Product in any country in the Key Territories,

 

- 14 -



--------------------------------------------------------------------------------



 



     
then the continuation of promotion, distribution, offering for sale, selling or
other commercialization with respect to any such Competing Product by Paladin
(or its successor, acquiror, or assignee) in such country, with respect to
subclause (1), or the selling of such Generic Competing Product, with respect to
subclause (2), shall be deemed not to be a breach of this Section 2.5 so long as
(i) (A) no Somaxon Patents and (B) no Somaxon Know-How, Manufacturing Know-How
or New Technology that is Confidential Information is, in either (A) or (B),
used in any such activities associated with the Competing Product or Generic
Competing Product, as applicable, in such country and (ii) Paladin commences or
continues, as applicable, the Commercialization in such country within the Key
Territories using Commercially Reasonable Efforts which shall be measured
assuming that the Competing Product or Generic Competing Product, as applicable,
is not being marketed or sold in such country by any Person (including Paladin).

  2.6  
Rights of First Negotiation.

  2.6.1  
If Somaxon initiates a Phase III clinical trial in the US (or its equivalent in
a country within the Territory) during the Initial Term or any Extension Term
involving any drug product or drug treatment containing (a) doxepin (other than
the Licensed Product) in any field of use outside the Field in the Territory or
(b) any doxepin isomers (other than the Licensed Product) in any field of use in
the Territory (each, an “Other Doxepin Product”), Somaxon shall provide written
notice to Paladin of such initiation. If Paladin notifies Somaxon in writing
within 45 days after receipt of such notice (each, a “Doxepin Evaluation
Period”) that Paladin is not interested in obtaining rights in and to the
applicable Other Doxepin Product in the Territory (such rights, “Other Doxepin
Product Rights”), or if Paladin fails to notify Somaxon of Paladin’s interest in
obtaining the Other Doxepin Product Rights prior to the expiration of the
Doxepin Evaluation Period, then Somaxon shall have no further obligation to
Paladin with respect to the applicable Other Doxepin Product Rights. If Paladin
is interested in obtaining the Other Doxepin Product Rights, it shall so notify
Somaxon in writing prior to the expiration of the Doxepin Evaluation Period, and
upon Somaxon’s receipt of such notice, Paladin and Somaxon shall promptly
commence good-faith negotiations, for a period of 60 days and such longer period
as may be mutually agreed upon by the parties in writing in the event the
parties have made material progress in the negotiations (the “Doxepin
Negotiation Period”), regarding the commercially reasonable terms of an
agreement pursuant to which Paladin shall obtain such Other Doxepin Product
Rights. If Somaxon and Paladin have failed to enter into an agreement for the
Other Doxepin Product Rights upon the expiration of the Doxepin Negotiation
Period, then Somaxon shall thereafter have the right to negotiate and enter into
an agreement with a Third Party following the Doxepin Negotiation Period
granting the Other Doxepin Product Rights to a Third Party on terms that are no
less favourable to Somaxon than those that were contained in the last offer by
Paladin to Somaxon.

 

- 15 -



--------------------------------------------------------------------------------



 



  2.6.2  
During the Initial Term and any Extension Term, subject to the primary rights of
Procter & Gamble with respect to an OTC Product (as defined herein), Somaxon
shall, after compliance with the obligations to Procter & Gamble under
Section 13.1 of the Co-Promotion Agreement dated August 24, 2010, as amended
from time to time, provide written notice to Paladin if Somaxon desires, either
alone or with a Third Party, to develop or commercialize in any country in the
Territory a pharmaceutical product containing doxepin as the sole active
pharmaceutical ingredient and for which a prescription from a physician or other
professional who is permitted by law to prescribe pharmaceutical products is not
required in order to dispense, purchase or use such product (an “OTC Product”).
If Paladin notifies Somaxon in writing within 45 days after receipt of such
notice (the “OTC Evaluation Period”) that Paladin is not interested in obtaining
rights in and to the OTC Product (such rights, “OTC Product Rights”), or if
Paladin fails to notify Somaxon of Paladin’s interest in obtaining the OTC
Product Rights prior to the expiration of the OTC Evaluation Period, then
Somaxon shall have no further obligation to Paladin with respect to the
applicable OTC Product Rights. If Paladin is interested in obtaining the OTC
Product Rights, it shall so notify Somaxon in writing prior to the expiration of
the OTC Evaluation Period, and upon Somaxon’s receipt of such notice, Paladin
and Somaxon shall promptly commence good-faith negotiations, for a period of
60 days and such longer period as may be mutually agreed upon by the parties in
writing in the event the parties have made material progress in the negotiations
(the “OTC Negotiation Period”), regarding the commercially reasonable terms of
an agreement pursuant to which Paladin shall obtain such OTC Product Rights. If
Somaxon and Paladin have failed to enter into an agreement for the OTC Product
Rights upon the expiration of the OTC Negotiation Period, then Somaxon shall
thereafter have the right to negotiate and enter into an agreement with a Third
Party following the OTC Negotiation Period granting the OTC Product Rights to a
Third Party on terms that are no less favourable to Somaxon than those that were
contained in the last offer by Paladin to Somaxon.
    2.6.3  
During the Initial Term and any Extension Term, Somaxon shall provide written
notice to Paladin if Somaxon desires, either alone or with a Third Party, to
commercialize the Licensed Product in Mexico. If Paladin notifies Somaxon in
writing within 45 days after receipt of such notice (the “Mexico Evaluation
Period”) that Paladin is not interested in obtaining rights in and to the
Licensed Product in Mexico (such rights, the “Mexico Rights”), or if Paladin
fails to notify Somaxon of Paladin’s interest in obtaining the Mexico Rights
prior to the expiration of the Mexico Evaluation Period, then Somaxon shall have
no further obligation to Paladin with respect to the Mexico Rights. If Paladin
is interested in obtaining the Mexico Rights, it shall so notify Somaxon in
writing prior to the expiration of the Mexico Evaluation Period, and upon
Somaxon’s receipt of such notice, Mexico shall thereafter be included as a “Key
Territory” and as a country within the “Territory.”

 

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE 3
REGULATORY MATTERS

  3.1  
Regulatory Activities.

  3.1.1  
Paladin Regulatory Obligations. Paladin shall, at its sole cost, subject to the
applicable terms and conditions of this Agreement, (i) use Commercially
Reasonable Efforts to obtain Marketing Approvals in each of the Key Territories,
(ii) use Commercially Reasonable Efforts to obtain all required Regulatory
Approvals to market the Licensed Product in the Field in each of the Key
Territories, (iii) conduct all Regulatory Activities related to the Licensed
Product in each of the Key Territories following Marketing Approval thereof,
(iv) keep Somaxon informed regarding the status of regulatory submissions for
the Licensed Product in the Territory to the extent that any issues arise which
would reasonably be expected to adversely affect Somaxon’s Manufacturing or
regulatory activities outside the Territory, and (v) notify Somaxon of any
actions by Health Canada or any other Governmental Body in the Territory that
relate to the safety or effectiveness of the Licensed Product.
    3.1.2  
Somaxon Regulatory Obligations. Subject to Section 2.2.2, Somaxon shall provide
reasonably requested assistance to Paladin in the development of the materials
required for Regulatory Activities in the Territory. Without limiting the
generality of the foregoing, Somaxon, at its cost, will (i) provide Paladin with
all reasonably required access to Licensed Technology, (ii) reasonably assist
Paladin in resolving material issues which may arise after discussions with
Health Canada, (iii) keep Paladin informed regarding the status of regulatory
submissions for the Licensed Product in jurisdictions outside of the Territory
to the extent that any issues arise which would reasonably be expected to
materially and adversely affect Paladin’s Regulatory Activities in the
Territory, (iv) notify Paladin of any changes to chemistry, manufacturing or
controls (CMC) that are permitted by the Supply Agreement following receipt of a
Marketing Approval for the Licensed Product, and (v) notify Paladin of any
actions in jurisdictions outside of the Territory that relate to the safety or
effectiveness of the Licensed Product.

  3.2  
Communications with Governmental Bodies in the Territory.

  3.2.1  
Except as may otherwise be set forth in this Agreement or required by applicable
Law, Paladin shall be responsible for and act as the sole point of contact for
communications with Health Canada and any other Governmental Body in connection
with the Licensed Product in the Field in the Territory, except to the extent
Somaxon is required under applicable Law to make any such communications;
provided that Paladin shall include one or more representatives of Somaxon in
any in-person or other key meetings (whether in-person or telephonic) with any
such Governmental Body in any of the Key Territories. Paladin shall keep Somaxon
reasonably informed of its material contacts and communications (including
written and material oral communications) with any Governmental Body in
connection with the Licensed Product in the Territory. Paladin shall promptly
provide copies to Somaxon of all such material contacts and communications (or,
if applicable, minutes of any such oral communication).

 

- 17 -



--------------------------------------------------------------------------------



 



  3.2.2  
Except as may otherwise be set forth in this Agreement, the Quality Agreement or
the Pharmacovigilance Agreement or required by applicable Law, Paladin shall be
responsible for preparing and making all reports, submissions and responses to
Governmental Bodies in the Territory concerning the Licensed Product in the
Field after receipt of Marketing Approval, including price reporting with
respect to any of the foregoing required by applicable Law in the Territory,
each in conformance with applicable Law. Paladin will prepare the initial NDS
for the Licensed Product, using the Somaxon Know-How, and will not file such NDS
with any Governmental Body in the Territory without first consulting with
Somaxon and incorporating all reasonable suggestions made by Somaxon. In
addition, following the first filing of the initial NDS for the Licensed
Product, any amendment, supplement or other changes to the NDS (including any
such amendments, supplements or other changes made following receipt of the
applicable Marketing Approval) or any other Regulatory Filing shall be prepared
by Paladin but no material Regulatory Filing in any Key Territories will be
filed with any Governmental Body in the applicable Territory without first
consulting with Somaxon and incorporating all reasonable suggestions made by
Somaxon. Paladin shall submit the relevant materials to Somaxon and Somaxon
shall have the following periods of time following its receipt of such materials
to reply, failing which Paladin shall be deemed to have fulfilled its
consultation obligation: 10 days in the case of the initial NDS for the Licensed
Product and five days in all other instances where Paladin need consult with
Somaxon under this Section 3.2.2.
    3.2.3  
Each Party shall immediately inform the other Party in the event that such Party
or any of its Affiliates receives any notice from any Governmental Body relating
to any finding of deficiency, finding of non-compliance, investigation, penalty
for corrective or remedial action or of any other compliance or enforcement
action to the extent any of the foregoing could reasonably be expected to have a
material adverse effect on the Commercialization, Manufacturing or supply of any
Licensed Product in the Field in the Territory.
    3.2.4  
All Regulatory Filings and Regulatory Approvals, including any NDS or DIN issued
by Health Canada shall be in the name of Paladin and shall be the property of
Paladin.

ARTICLE 4
COMMERCIALIZATION

  4.1  
Cooperation Committee. A Cooperation Committee (the “CC”) will be formed and
remain in existence throughout the term of this Agreement in order to manage and
oversee the seeking, obtaining and maintaining of Regulatory Approvals, and
Commercialization, in the Field.

 

- 18 -



--------------------------------------------------------------------------------



 



  4.1.1  
Membership. The CC shall be composed of four members, two members appointed by
each Party. The CC will consist of at least one senior officer from each Party
authorized to make decisions with respect to matters before the CC including
Commercialization. Promptly following the Effective Date, each Party shall
appoint its initial representatives to the CC. Each Party may replace its CC
representatives at any time upon written notice to the other Party. Paladin will
designate one of its representatives as the Chairperson of the CC. The
Chairperson shall be responsible for scheduling meetings, preparing and
circulating an agenda in advance of each meeting, preparing and issuing minutes
of each meeting within 15 days thereafter, revising such minutes to reflect
timely comments thereon, and overseeing the ratification of such revised
minutes; provided, that the Chairperson shall call a meeting promptly or include
items on any meeting agenda upon the written request of Somaxon and such minutes
will not be formalized until the Chairperson and a representative of Somaxon
review and confirm the accuracy of such minutes in writing.
    4.1.2  
Meetings. For the first three years following the Effective Date, the CC shall
meet a minimum of three times per year. Thereafter, the CC shall meet a minimum
of two times per year. The Parties shall endeavour to schedule meetings of the
CC at least three months in advance. Meetings for the CC shall be held in person
at the primary offices of each Party on an alternating basis, by teleconference
or by video conference, or as otherwise agreed by the Parties. If an in-person
meeting of the CC is required in order to maintain progress with the
Commercialization Plan, an ad hoc CC meeting may be called by either Party, to
be held within 10 days of such request at a location specified by the
non-requesting Party. In no event shall the CC be required to meet more than six
times per year.
    4.1.3  
Responsibilities. The CC shall:

  (a)  
Ensure the complete mutual exchange of all Know-How necessary for the
commercialization of the Licensed Product within and outside the Territory,
whether such Know-How is derived by Paladin or Somaxon;
    (b)  
Review and discuss the status and plan relating to all Regulatory Approvals,
including any clinical or non-clinical studies conducted or planned in
connection therewith;
    (c)  
Oversee the preparation and implementation of the Regulatory Filings and the
Commercialization Plan;
    (d)  
Discuss the state of the markets for the Licensed Product in the Territory and
opportunities and issues concerning the Commercialization in the Field,
including on a country-by-country basis consideration of marketing and
promotional strategy, marketing research plans, labelling, Licensed Product
positioning and Licensed Product profile issues;
    (e)  
Review and approve post-Regulatory Approval activities in the Field that are
proposed by Paladin pursuant to Section 4.1.4, including any trial design and
implementation for Phase IV Trials, and thereafter monitor any such approved
post-Regulatory Approval activities;

 

- 19 -



--------------------------------------------------------------------------------



 



  (f)  
Agree on a mechanism to monitor and prevent re-importation of Licensed Product
into the U.S. and review the operation of such mechanism (including any needed
adjustments) at each meeting of the CC;
    (g)  
Review and approve any investigator research grants with respect to the Licensed
Product in the Field in the Territory that are proposed by Paladin pursuant to
Section 4.1.4, and thereafter monitor any such investigator research grant
activities;
    (h)  
Discuss optimal Product Marks in the Territory in connection with Somaxon’s
global branding campaign for the Licensed Product;
    (i)  
Discuss any Third Party Patent Rights or Know-How that may be necessary for
Commercialization in the Field, as provided in Section 9.4;
    (j)  
Have authority to establish one or more other committees that report to the CC
and assist the CC in carrying out its responsibilities, which other committees
shall be subordinate to the CC, shall have such membership and responsibilities
as the CC shall determine, and may be disbanded by the CC at any time;
    (k)  
Resolve, or attempt to resolve, any disputes not resolved by any subordinate
committee created by the CC; and
    (l)  
Perform such other functions as allocated to it in writing by the Parties.

  4.1.4  
Paladin Proposals Regarding post-Regulatory Approval Activities or Investigator
Research Grants. Paladin may make a written proposal to the CC regarding
post-Regulatory Approval activities (including a Phase IV Trial) or investigator
research grants for the Licensed Product in the Field in the Territory. Such
proposal shall include (a) any Know-How in its possession which may be relevant
to the proposed activities, (b) a reasonably detailed outline of the activities
including a timeline for performing such activities, (c) an estimated budget for
the anticipated costs for such proposed activities, and (d) preliminary
information about the expanded Commercialization risks and opportunities for the
Licensed Product in connection with such proposed activities. Paladin shall not
implement any activities included in such proposal(s) without the prior approval
of the CC as provided in Section 4.1.3.
    4.1.5  
Decision Making; Authority. The CC shall make its decisions by consensus, with
each Party’s representatives collectively having one vote. If the CC is unable
to reach consensus regarding a matter before it within 15 days, then:

  (a)  
Somaxon shall have authority to make the final decision with respect to all
issues relating to (i) Manufacturing, (ii) licensing of Third Party Patent
Rights or Know-How, and (iii) matters set forth in Sections 4.1.3(e), (f),
(g) and (h) above; provided that such decision does not, without Paladin’s
consent, which consent shall not be unreasonably withheld, delayed or
conditioned, materially increase Paladin’s obligations (including its
monetary/budget obligations) under this Agreement; and

 

- 20 -



--------------------------------------------------------------------------------



 



  (b)  
Paladin shall have authority to make the final decision with respect to all
issues relating to Regulatory Activities (other than matters set forth in
Sections 4.1.3(e), (f), (g) and (h) above) and Commercialization in the Field,
subject to Somaxon’s prior review and consent as set forth in Article 3;
provided that in all events Somaxon shall be consulted regarding pricing
decisions for the Licensed Product in the Territory.

  4.2  
Paladin Commercialization Responsibilities.

  4.2.1  
General Commercialization Obligations. Paladin shall, at its sole cost, use
Commercially Reasonably Efforts to Commercialize in each of the Key Territories
in compliance with applicable Law.
    4.2.3  
Commercial Diligence. In addition to, and without limiting the foregoing general
obligations of Paladin, Paladin shall (a) file a Regulatory Filing in Canada by
June 7, 2012; provided that the Parties shall discuss the extension of such date
in the event that Health Canada requires data in addition to that included in
the Regulatory Filing made by Somaxon in the United States for the Licensed
Product in the Field; and (b) cause the First Commercial Sale to occur in the
applicable country in each of the Key Territories within twelve (12) months of
the date on which Marketing Approval is obtained in such country.
    4.2.4  
Commercialization. Paladin shall keep the CC informed with respect to its
activities in support of Commercialization. Paladin shall provide the CC with a
copy of its annual marketing plan with respect to the Licensed Product
(“Commercialization Plan”) at least 60 days in advance of its implementation and
shall update the CC with respect to any material developments thereto on a no
less than quarterly basis. Paladin will consider Somaxon’s comments on the
Commercialization Plan, but, except as set forth in this Agreement, all
decisions with respect to the Commercialization in the Field shall rest solely
with Paladin.
    4.2.5  
No Marketing of Products Without Marketing Approval. Except as may be agreed in
writing between the Parties, Paladin shall not market, promote, offer for sale
or sell the Licensed Product unless and until Paladin obtains the appropriate
Marketing Approval.
    4.2.6  
Costs. Paladin will be responsible for all costs associated with obtaining and
maintaining Regulatory Approvals and for all costs associated with
Commercialization (other than Somaxon’s assistance pursuant to Section 3.1.2
above, or as otherwise expressly set forth in this Agreement).

 

- 21 -



--------------------------------------------------------------------------------



 



  4.3  
Product Labels and Inserts. Paladin shall be responsible, at its cost and
expense, for all aspects of content, design and delivery of all Product Labels
and Inserts, as set forth in Section 2.4 of the Supply Agreement, and the
Regulatory Approvals required in connection with their use in the Territory
    4.4  
Promotional Materials. Paladin shall be responsible, at its cost and expense,
for developing and producing the Promotional Materials in compliance with all
applicable Laws and Section 2.3.1(c); provided, however, that Paladin shall
provide copies of all Promotional Materials to Somaxon prior to their use;
provided further that Somaxon may object to any aspect of the Promotional
Materials based on its inconsistency with Somaxon’s global branding for the
Licensed Product within 15 calendar days and Paladin shall thereafter use
Commercially Reasonable Efforts to promptly resolve the objection prior to use
of such Promotional Materials. Subject to the foregoing, Paladin shall use the
Promotional Materials in connection with its Commercialization in Paladin’s sole
discretion. All Promotional Materials shall be the property of Paladin.
    4.5  
Inventory Monitoring. Paladin shall regularly monitor the purchases of Licensed
Product by its distributors and sublicensees and data relating to the inventory
levels and sales of Licensed Product by such distributors and sublicensees, and
Paladin shall cease sales to any such distributor or sublicensee that Paladin
reasonably believes, based on such data or other factors, is diverting Licensed
Product for sale outside the Territory. Paladin shall notify Somaxon in writing
if it becomes aware of any diversion of Licensed Product for sale outside the
Territory so that the Parties may discuss actions to be taken in connection with
such diversion, including without limitation, the cessation of sales
contemplated under this Section 4.5.

ARTICLE 5
MANUFACTURING AND SUPPLY

  5.1  
Somaxon Supply Obligations; Supply Agreement. The Parties will enter into a
Supply Agreement concurrently with the execution of this Agreement. The Supply
Agreement sets forth the terms and conditions under which Somaxon (or its Third
Party manufacturers) will manufacture and supply to Paladin, and Paladin will
purchase from Somaxon (or its Affiliates), all of Paladin’s or its Affiliates’
requirements for Bulk Product

  5.1.2  
Quality Agreement. Within 90 days after the Effective Date, the Parties shall
begin to negotiate in good faith a mutually acceptable quality agreement with
respect to the Licensed Product (the “Quality Agreement”). Each Party shall
assign a dedicated representative to ensure that the Quality Agreement is signed
and adopted by both Parties within 180 days after the Effective Date. Pending
execution of the Quality Agreement, the provisions of the Supply Agreement shall
prevail. Upon execution of the Quality Agreement, the terms and conditions of
such Quality Agreement shall be incorporated into the Supply Agreement and the
terms and conditions of the Supply Agreement with respect to quality shall be
superseded by such Quality Agreement.

 

- 22 -



--------------------------------------------------------------------------------



 



  5.2  
Price and Payment. Transfer Price. Paladin shall purchase Licensed Product from
Somaxon as Bulk Product, at the Transfer Price for each Unit, as set forth in
the Supply Agreement.

  5.2.2  
Invoicing and Payment. Somaxon shall submit invoices to Paladin for purchased
Bulk Product promptly after delivery of such Bulk Product in accordance with the
Supply Agreement. Paladin shall pay Somaxon for each shipment of Bulk Product in
the amount invoiced within 30 days after receipt of the applicable invoice,
unless such shipment is rejected by Paladin pursuant to the applicable
provisions of the Supply Agreement.

ARTICLE 6
PHARMACOVIGILANCE AND QUALITY ASSURANCE

  6.1  
Pharmacovigilance Agreement. Within 90 days after the Effective Date, the
Parties shall begin to negotiate in good faith a process and procedures for
sharing Adverse Drug Reaction and Serious Adverse Drug Reaction information
which shall be documented in a pharmacovigilance agreement with respect to the
Licensed Product (the “Pharmacovigilance Agreement”). Each Party shall assign a
dedicated representative to ensure that the Pharmacovigilance Agreement is
signed and adopted by both Parties within 180 days after the Effective Date.
Pending adoption of such agreement, the provisions of the Supply Agreement shall
prevail. Upon execution of the Pharmacovigilance Agreement, the terms and
conditions of such Pharmacovigilance Agreement shall be incorporated in the
Supply Agreement and the terms and conditions of this Article 6 shall be
superseded by such Pharmacovigilance Agreement.
    6.2  
Notification. After receipt of the applicable Marketing Approval, Paladin shall
notify Health Canada and other appropriate Governmental Bodies in the Territory
in accordance with applicable Laws, and shall notify Somaxon promptly (but in
all events within two (2) Business Days), in each case after receipt of
information with respect to any Adverse Drug Reactions and Adverse Events
(including Unexpected Adverse Drug Reactions and Serious Adverse Events or
Adverse Drug Reactions) attributable to the use or application of such Licensed
Product in the Territory. With respect to the use or application of the Licensed
Product outside of the Territory, Somaxon shall notify appropriate Governmental
Bodies outside the Territory in accordance with applicable Laws, and shall
notify Paladin, promptly after receipt of information with respect to any
Adverse Drug Reactions and Adverse Events (including Unexpected Adverse Drug
Reactions and Serious Adverse Events or Adverse Drug Reactions) attributable to
the use or application of the Licensed Product outside the Territory.

 

- 23 -



--------------------------------------------------------------------------------



 



  6.3  
Reporting. Paladin shall be responsible for preparing, processing, assessing,
and submitting aggregate and periodic reports and expedited reports pertaining
to Adverse Drug Reactions and Adverse Events (including Unexpected Adverse Drug
Reactions and Serious Adverse Events or Adverse Drug Reactions) attributable to
the use or application of the Licensed Product in the Territory as required by
Governmental Bodies in the Territory. Somaxon shall be responsible for
preparing, processing, assessing, and submitting aggregate and periodic reports
and expedited reports pertaining to Adverse Drug Reactions and Adverse Events
(including Unexpected Adverse Drug Reactions and Serious Adverse Events or
Adverse Drug Reactions) attributable to the use or application of such Licensed
Product outside the Territory as required by Governmental Bodies outside the
Territory. At each Party’s request and expense, the other Party shall reasonably
cooperate with the requesting Party in connection with the requesting Party’s
reporting responsibilities under this Section 4.6.
    6.4  
Literature Reports. Somaxon shall be responsible for screening published
scientific and medical literature for individual case safety reports related to
the Licensed Product within and outside the Territory.
    6.5  
Medical Information. Paladin shall be responsible for responding to all medical
information requests in connection with the Licensed Product originating in the
Territory. Somaxon shall be responsible for responding to all medical
information requests in connection with the Licensed Product originating outside
the Territory. In the event Paladin receives a medical information request
originating outside the Territory, Paladin shall forward the medical information
request to Somaxon. In the event Somaxon receives a medical information request
originating in the Territory, Somaxon shall forward the medical information
request to Paladin. Somaxon shall be responsible for maintaining an electronic
database for use in responding to medical information requests in connection
with the License Product; Somaxon shall permit Paladin to have access to and use
of such database at no cost.

ARTICLE 7
FINANCIAL CONSIDERATION

  7.1  
Up-Front Payment. Upon the Effective Date, Paladin shall pay or cause to be paid
to Somaxon a fee of Five Hundred Thousand US Dollars (US $500,000), of which (a)
*** shall be in consideration of Somaxon’s grant to Paladin hereunder of the
exclusive rights in the Trademarks in the Territory and (b) *** shall be in
consideration of Somaxon’s grant to Paladin hereunder of the exclusive
distribution rights in the Territory.
    7.2  
Issuance of Shares. Pursuant to the Purchase Agreement, Somaxon shall issue and
sell to Paladin the Shares.

 

      ***  
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions

 

- 24 -



--------------------------------------------------------------------------------



 



  7.3  
Milestone Payments. As consideration of Somaxon’s grant of the rights and
licenses to Paladin in the Somaxon Know-How and Somaxon Patents in the Territory
hereunder, Paladin shall pay or cause to be paid to Somaxon the following
one-time payments upon the first occurrence of each of the following milestones
(each, a “Milestone”, and each such amount, a “Milestone Payment”): ***

  7.3.1  
Notice. Paladin shall provide Somaxon written notice of achievement of the
Milestones set forth above within 15 days of the last day of the Calendar
Quarter in which any such Milestone is achieved.
    7.3.2  
Payment. The Milestone Payments to be made under this Section 7.3 shall be due
and payable within five Business Days after notice that the applicable Milestone
has been achieved. Milestone Payments shall be made according to Section 8.1.
Each Milestone Payment to be made under this Section 7.3 shall be due and
payable only once, if at all.

  7.4  
Additional Payments for Licensed Product. In addition to the payments due under
Sections 5.2, 7.1, 7.2 and 7.3, as further consideration of Somaxon’s grant of
the rights and licenses to Paladin in the Somaxon Know-How and Somaxon Patents
in the Territory hereunder, Paladin shall, during the Net Transfer Fee Term, pay
or cause to be paid:
    7.4.1  
Net Transfer Fees. To Somaxon an additional transfer fee (“Net Transfer Fees”)
equal to the following percentages of the aggregate annual Net Sales in the
Territory: ***
       
Provided, however, that if Paladin is successful in obtaining approval from the
Patented Medicine Prices Review Board (Canada) for an introductory list price
for the Licensed Product that is equal to or greater than *** times the
published price of any zopiclone drug then published by the Association
québécoise des pharmaciens propriétaires, then such Net Transfer Fees
Percentages shall be as follows: ***

  7.4.2  
ProCom Payment. To Somaxon an additional payment equal to five percent of ProCom
Net Sales (“ProCom Payment”).
    7.4.3  
Payments. The payments of Net Transfer Fees and ProCom Payment to be made under
this Section 7.4 shall be due and payable within 30 days after the last day of
each Calendar Quarter according to Section 8.1.

  7.5  
Consideration. The payment provisions under this Agreement have been negotiated
for the convenience of the Parties as a way of estimating the fair value of the
rights granted hereunder to Paladin with respect to the Licensed Product.

 

      ***  
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

- 25 -



--------------------------------------------------------------------------------



 



ARTICLE 8
PAYMENT; REPORTING; AUDITING

  8.1  
Mode of Payment and Conversion.

  8.1.1  
Mode of Payment. Any payments made by one Party to the other Party under this
Agreement shall be made by electronic transfer in immediately available funds
via either a bank wire transfer, an ACH (automated clearing house) mechanism, or
any other means of electronic funds transfer, at the paying Party’s election, of
immediately available funds in the requisite amount to such bank account as the
receiving Party may from time to time designate by written notice to the paying
Party at least 10 days before the payment is due. The Parties may vary the
method of payment set forth herein at any time upon mutual agreement, and any
change shall be consistent with the local Law at the place of payment or
remittance.
    8.1.2  
Conversion. Any payments relating to transactions in a foreign currency shall be
converted into United States dollars in accordance with applicable accounting
standards using a methodology which is consistently applied by Paladin with
respect to external reporting (including any annual, regular or periodic reports
and registration statements that Paladin may file or be required to file with
the SEC pursuant to applicable Laws), or, if Paladin does not report externally,
then in a manner consistent with the methodology used by Paladin to present its
financials to institutional lenders in the context of financing transactions,
applicable to transactions under exchange regulations for the particular
currency during the accounting period for which such payment is due.

  8.2  
Reports.

  8.2.1  
Within 30 days after the last day of each Calendar Quarter following the First
Commercial Sale, Paladin shall deliver to Somaxon a detailed written report of
gross sales of the Licensed Product in the Territory, including the number of
Units sold, Net Sales of the Licensed Product, including all permitted
deductions from gross sales or reductions to gross sales taken by Paladin in
accordance with this Agreement, and the calculation of the Net Transfer Fees
thereof. Such report shall be accompanied by the payments due pursuant to
Section 7.4.

  8.2.2  
Within 30 days after the end of each Calendar Quarter, Paladin shall deliver to
Somaxon quarterly operation reports of Paladin’s activities to register, develop
and market the Licensed Product in the Territory, and shall provide to Somaxon
copies of all such reports received by Paladin from its licensees. Each such
report shall be due within 30 days after the Calendar Quarter to which it
relates. Each report shall include:

  (a)  
a monthly compilation of all Licensed Product distributed by Paladin, including
the revenues derived therefrom and a breakdown of the prices charged to each
customer in respect of the Licensed Product; and
    (b)  
a monthly list of the amount of inventory on hand and, from and after any
termination of the Supply Agreement, a monthly list of all Bulk Product ordered
by Paladin; and
    (c)  
monthly gross and net sales on a per country basis in local currency and U.S.
dollars, using the average exchange rate set forth in the Bank of Canada’s Web
Site for the month.

 

- 26 -



--------------------------------------------------------------------------------



 



  8.2.3  
Within 30 days after the end of each calendar year, Paladin shall deliver to
Somaxon annual statements showing annual sales figures and the amount of
inventory on hand as at December 31 of each year, and shall provide to Somaxon
copies of all such annual statements received by Paladin from its licensees.
Such annual statements shall also contain (i) a summary of all promotional
activities undertaken by Paladin with respect to the Product during the
preceding calendar year, and (ii) a certification that “to Paladin’s knowledge
no exportation of the Licensed Product outside the Territory has taken place” in
the Calendar Year then ended.

  8.3  
Records Retention. For three (3) Calendar Years from the end of the year to
which the Milestone Payment or other payments pertains after each sale of each
Licensed Product or such longer period as may be required by applicable Laws,
Paladin shall (and shall cause its Affiliates to) keep and maintain complete and
accurate books and records of such sales of the Licensed Product, Net Sales of
the Licensed Product including all deductions, and all amounts payable by
Paladin to Somaxon hereunder in sufficient detail to confirm the accuracy of the
payment calculations or Milestone Payments required hereunder.
    8.4  
Interest. All late payments under this Agreement shall bear interest from the
date due until paid at a rate equal to twelve-month LIBOR plus two percent (2%)
as set by the British Bankers Association as of the date that such payment was
due, or, if lower, the highest rate permitted under applicable Law, calculated
on the number of days such payment is delinquent.
    8.5  
Rights of Inspection.

  8.5.1  
Without limiting either Party’s other inspection and audit rights set forth in
this Agreement or the Supply Agreement, during the Term and for three Calendar
Years after receiving any report or statement with respect to payments or
Milestone Payments, Somaxon shall have the right to appoint an
internationally-recognized independent Third Party accounting firm to audit the
books and records of Paladin and its Affiliates solely so as to verify the
accuracy of the reports, statements, books of accounts and payments made
hereunder, as applicable. Such audit shall be conducted upon at least 30 days
advanced written notice to Paladin and shall commence on a date reasonably
acceptable to both Parties. Such audit shall only be during Paladin’s normal
business hours. Such audit shall not be more frequent than once per calendar
year unless a prior audit has revealed deficiencies, in which case, an
additional audit may be conducted within the same calendar year if elected by
Somaxon. The auditing party shall be required to sign a confidentiality
agreement for the benefit of, and in a form reasonably acceptable to, Paladin.
Paladin shall be provided

 

- 27 -



--------------------------------------------------------------------------------



 



     
the opportunity to discuss any discrepancies of greater than five percent found
during such audit with the auditors prior to such auditor issuing its final
report. In addition, the auditors shall redact any Confidential Information
disclosed in the proposed final report identified by Paladin as confidential
and, which the auditors agree is not necessary for purposes of calculating the
payment(s) owed. The final report shall be shared with both of the Parties. If
any audit discloses any underpayments by Paladin to Somaxon, then unless
contested by Paladin within 30 days after receipt of the necessary documentation
of the amount owed, any underpayment shall be paid by Paladin to Somaxon within
30 days of it being so disclosed. If any audit discloses any overpayments by
Paladin to Somaxon, then unless contested by Somaxon within 30 days after
receipt of the necessary documentation of the amount owed, Paladin shall have
the right to credit the amount of the overpayment against each subsequent
quarterly payment due to Somaxon until the overpayment has been fully applied.
If the overpayment is not fully applied prior to the final quarterly payment of
payments due hereunder, Somaxon shall promptly refund an amount equal to any
such remaining overpayment. If Somaxon’s audit demonstrates an underpayment of
more than five percent for the payment due to Somaxon during the audited period,
Paladin shall be liable for Somaxon’s reasonable cost of the audit that
discovered such underpayment. Otherwise, Somaxon shall bear the costs of such
audits.

  8.6  
Taxes.

  8.6.1  
Based on discussions between the Parties prior to the Effective Date, as of the
Effective Date it is agreed that based on current applicable Law and save for
the payment of *** contemplated by Section 7.1(a), Paladin shall pay any
payments under this Agreement free and clear of any deduction or withholding. If
Paladin believes that any change in applicable Law requires a different
conclusion, it will discuss such change with Somaxon promptly and in good faith
before undertaking any such deduction or withholding.
    8.6.2  
It is understood and agreed between the Parties that any payments made by
Paladin under this Agreement are exclusive of any value added or similar tax and
that any value added or similar tax shall be paid by Paladin in addition to and
at the same time as the relevant payment (as applicable).
    8.6.3  
The Parties agree to cooperate and produce on a timely basis any tax forms or
reports reasonably requested by the other Party in connection with any payment
made by Paladin to Somaxon under this Agreement, all at the cost and expense of
the requesting Party. Each Party further agrees to provide reasonable
cooperation to the other Party, at the other Party’s cost and expense, in
connection with any official or unofficial tax audit or contest relating to
payments made by Paladin to Somaxon under this Agreement.

 

      ***  
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

- 28 -



--------------------------------------------------------------------------------



 



ARTICLE 9
INVENTIONS AND PATENTS

  9.1  
Patented Medicines (Notice of Compliance) Regulations.

  9.1.1  
Each Party shall immediately give written notice to the other Party of any
Notice of Allegation pursuant to section 5 of the Canadian Patented Medicines
(Notice of Compliance) Regulations or Claim of which they become aware filed
pursuant to the Canadian Patent Act or the Patented Medicines (Notice of
Compliance) Regulations enacted thereunder (or any amendment or successor
statute thereto) claiming that any Somaxon Patents in Canada are invalid or will
not be infringed by the Manufacture, use, sale or commercialization of a product
by a Third Party in Canada or are not properly listed on the Patent Register.
    9.1.2  
Each Party shall immediately give written notice to the other Party of any Third
Party claim that any Somaxon Patents in the Ex-Canada Territories are invalid or
will not be infringed by the Manufacture, use, sale or commercialization of a
product by a Third Party in the Ex-Canada Territories.
    9.1.3  
Listing of Patents. Paladin, as holder of the Marketing Approval for the
Licensed Product, shall have the sole right to select which of Somaxon Patents
shall be listed for inclusion on the Canadian Patent Register pursuant to the
Canadian Patent Act or the Patented Medicines (Notice of Compliance) Regulations
enacted thereunder, or any similar or successor Law with respect to the Licensed
Product in the Territory; provided that Paladin shall consult with Somaxon prior
to such selection of Somaxon Patents and take Somaxon’s comments into
consideration in good faith and shall keep Somaxon informed of any changes to
such listing for such Licensed Product and shall promptly notify Somaxon of all
correspondence with the Office of Patented Medicines Liaison (OPML) and Health
Canada including any determination by OPML or any other Governmental Body that a
Somaxon Patent is not eligible for inclusion on the Canadian Patent Register or
comparable registry; and provided further that Paladin shall act in the ordinary
course of business and consistent with practices within the pharmaceutical
industry and applicable Law in making such listings. Notwithstanding the
foregoing, Paladin agrees that Somaxon Patents listed in Schedule 1.77 that
contain a claim for (1) an approved medicinal ingredient; (2) an approved
formulation or dosage form containing that medicinal ingredient; (3) an approved
use of the medicinal ingredient; or (4) any other aspect of invention that is
permitted to be listed on the Canadian Patent Register shall be listed for
inclusion, to the extent permitted by Law, on the Canadian Patent Register, or
any successor Law with respect to the Licensed Product and that such Somaxon
Patents shall not be removed by Paladin from such list without Somaxon’s prior
written consent, such consent not to be unreasonably withheld, delayed or
conditioned.

 

- 29 -



--------------------------------------------------------------------------------



 



  9.2  
New Technology. All Patent Rights and Know-How (including all associated
intellectual property rights): (i) arising directly from or out of the
performance of this Agreement (including the exercise of any rights and the
performance of any obligations) by either Party, (ii) authored, invented,
reduced to practice, developed or otherwise created by one or more employees or
independent contractors of either Party, and (iii) required in order to
Manufacture or Commercialize the Licensed Product (“New Technology”) shall, as
between the Parties, be the sole property of Somaxon. For the avoidance of
doubt, New Technology in the Territory shall be included in the Licensed
Technology licensed to Paladin pursuant to Section 2.1. Paladin shall cause each
of its employees, consultants, contractors and any Third Parties working on its
behalf or their behalf in fulfilling Paladin’s obligations under this Agreement
and who may create New Technology to assign to Paladin all of such Person’s
right, title and interest in and to any New Technology, and to waive, for the
benefit of Paladin and its successors, assigns and licensees (including
Somaxon), their respective moral rights in and to any New Technology.

  9.3  
Cooperation. Each Party shall, and shall cause any Third Parties working on its
or their behalf to cooperate with and assist the other Party, if and as may be
requested by such other Party, to effect the intent of this ARTICLE 9, including
by executing such documents and taking such actions, and making its employees
and independent contractors available to execute documents and provide
information to such other Party or to such other Party’s authorized lawyers,
agents or representatives, as necessary to achieve the foregoing allocation of
ownership rights.
    9.4  
Required Third Party Patent Rights or Know-How. In the event either Party
becomes aware of additional Third Party Patent Rights or Know-How that may be
necessary for the Commercialization in the Field, such technology shall be
discussed by the CC and the CC shall determine whether a license shall be taken.
In the event the CC determines that a license in such technology shall be taken,
Somaxon shall, at its sole cost and expense, use Commercially Reasonable Efforts
to negotiate, enter into and comply with such license including the right to
sublicense to Paladin.
    9.5  
Patent Filing, Prosecution and Maintenance. Somaxon shall use Commercially
Reasonable Efforts to: (a) file, prosecute and maintain Somaxon Patents in the
Territory; (b) defend the Licensed Technology against claims of infringement;
and (c) enforce the Licensed Technology against infringing Third Parties in the
Territory. Somaxon shall promptly inform Paladin of all material correspondence
received in connection with such activities in the Territory.
    9.6  
Enforcement and Defense of Patents and Trademarks. If either Party becomes aware
or reasonably believes that any Licensed Technology or Trademark is being
infringed in the Territory by a Third Party or if a Third Party claims that any
Somaxon Patent is invalid or unenforceable, or challenges the validity,
enforceability, ownership or use of any Trademark, the Party possessing such
knowledge or reasonable belief shall promptly, but in all events within fifteen
(15) days thereof, notify the other Party in writing and provide it with details
of such infringement or claim that are known by such Party.

 

- 30 -



--------------------------------------------------------------------------------



 



  9.7  
Third Party Actions Claiming Infringement. If a Party becomes aware of any claim
or action by a Third Party against either Party that claims that the
development, Manufacture, advertising, marketing, promotion, distribution,
labelling, storage, handling, use, sale, offer for sale or importation of or any
other Commercialization activity or the use of any Trademark or Licensed
Technology in the Territory infringes such Third Party’s intellectual property
rights (each, a “Third Party Action”), such Party shall promptly, but in all
events within fifteen (15) days thereof, notify the other Party in writing and
provide it with details of such claim or action that are known by such Party.
    9.8  
Actions Against Third Parties. In the event of any infringement of Somaxon
Patent Rights or the Trademarks in the Territory, which infringement involves a
product that could or does compete with the Licensed Product or could adversely
affect the Parties’ interests in the Licensed Product in the Territory under
this Agreement (an “Infringement”), Somaxon shall, in its sole discretion, after
considering the advice and comments of Paladin, determine to take legal action
in the Territory (an “Enforcement Action”), if any. In the event such an
Enforcement Action is initiated, Somaxon shall use Commercially Reasonable
Efforts to prosecute such Enforcement Action. At Somaxon’s reasonable request,
Paladin shall cooperate fully with Somaxon with respect to any such Enforcement
Action, and Somaxon shall reimburse Paladin for its reasonable out-of-pocket
costs and expenses (including attorneys’ and professionals’ fees) incurred in
providing such cooperation. Paladin may be represented by counsel of its own
selection at its own expense in any such Enforcement Action, but Somaxon shall
have the right to control the suit or proceeding and such expenses will not be
reimbursed by Somaxon. Any recovery received as a result of any Enforcement
Action shall be used first to reimburse Somaxon for its costs and expenses
(including attorneys’ and professional fees and amounts reimbursed to Paladin)
incurred in connection with such Enforcement Action. Of any remaining amounts,
the amount (if any) which is required to be paid to any licensors of the
applicable Patent Rights or Trademarks under the terms of the respective
in-license agreement, if any, shall then be paid to such licensor, if any, and
any amounts remaining thereafter shall be paid to Somaxon. If Somaxon elects not
to bring an Enforcement Action with respect to an Infringement, it will promptly
notify Paladin of such decision, and Paladin shall have the exclusive right to
bring such Enforcement Action (a “Paladin Enforcement Action”). Costs, recovery
thereof, and payments to licensors, if any, under any Paladin Enforcement Action
shall be allocated, mutatis mutandis, as set forth above with respect to an
Enforcement Action brought by Somaxon. Any amounts remaining thereafter shall be
solely for the account of Paladin.

 

- 31 -



--------------------------------------------------------------------------------



 



  9.9  
Patent Marking. All Licensed Product marketed and sold by Paladin under this
Agreement shall be marked with appropriate patent numbers or indicia of Somaxon
Patents, to the extent required by applicable Laws in the Territory.
    9.10  
Paladin Negative Covenant Regarding Somaxon Patent Rights. Throughout the
Initial Term and any Extension Term, neither Paladin, any of its Affiliates nor
any permitted sublicensees shall commence or otherwise pursue (or voluntarily
provide any material assistance to any Third Party to do so, other than as
required by law or legal process), any proceeding seeking to have any of the
Somaxon Patent Rights revoked or declared invalid, unpatentable or
unenforceable.

ARTICLE 10
CONFIDENTIALITY

  10.1  
Confidentiality Obligations. Each Party shall, and shall ensure that its
officers, directors, employees and agents shall, keep and maintain completely
confidential and not publish or otherwise disclose and not use for any purpose
except as expressly permitted hereunder any Confidential Information disclosed
to it by the other Party pursuant to this Agreement or the Supply Agreement.
Information disclosed by a Party hereunder shall not constitute Confidential
Information for any purpose under this Agreement or the Supply Agreement to the
extent that the receiving Party can demonstrate that such Confidential
Information:

  (a)  
Was already known to the receiving Party or its Affiliates, other than under an
obligation of confidentiality, at the time of disclosure;
    (b)  
Was generally available to the public or otherwise part of the public domain at
the time of its disclosure to the receiving Party;
    (c)  
Became generally available to the public or otherwise part of the public domain
after its disclosure and other than through any direct or indirect act or
omission of the receiving Party in breach of this Agreement;
    (d)  
Was subsequently lawfully disclosed to the receiving Party or its Affiliates by
a Third Party without an obligation of confidentiality other than in
contravention of a confidentiality obligation of such Third Party known to the
receiving Party; or
    (e)  
Was developed or discovered by employees, consultants, contractors or agents of
the receiving Party or its Affiliates who had no access to the Confidential
Information of the disclosing Party.

  10.2  
Permitted Exceptions. Notwithstanding the above obligations of confidentiality
and non-use, a Party may disclose information to the extent that such disclosure
is reasonably necessary in connection with:

  (a)  
prosecuting or defending litigation subject to the terms of ARTICLE 12;

 

- 32 -



--------------------------------------------------------------------------------



 



  (b)  
conducting Phase IV Trials as permitted hereunder;
    (c)  
seeking Regulatory Approval hereunder; or
    (d)  
complying with a judicial order, or applicable Law, including securities Law and
the rules or requirements of any securities exchange or market on which a
Party’s securities are listed or traded and the requirements of any regulatory
authority.
       
In making any disclosures set forth in the foregoing clauses of this Section
10.2, the disclosing Party shall, where reasonably practicable, give such
advance notice to the other Party of such disclosure requirement as is
reasonable under the circumstances, disclose no more of the other Party’s
Confidential Information than reasonably necessary and will use its reasonable
efforts to cooperate with the other Party in order to secure confidential
treatment of such Confidential Information required to be disclosed. In
addition, in connection with any permitted filing by either Party of this
Agreement or the Supply Agreement with any Governmental Body, the filing Party
shall endeavor to obtain confidential treatment of economic, trade secret
information and such other information as may be requested by the other Party,
subject to applicable Law, and shall provide the other Party with the proposed
confidential treatment request with reasonable time for such other Party to
provide comments, and shall include in such confidential treatment request all
reasonable comments of the other Party. With respect to financial and sales
information, either Party may also disclose such information, subject to
reasonable obligations of confidentiality, at least as stringent as those set
forth herein, to actual and prospective acquirers, investors and other sources
of finance (and to their respective advisors, agents and representatives) and
actual and prospective permitted assignees.

  10.3  
Return of Confidential Information. Upon the request of either Party, upon
termination or expiration of this Agreement, each Party shall promptly return to
the other Party or destroy and certify destruction of all of the other Party’s
Confidential Information, including all copies, excerpts or summaries thereof,
in whatever form or medium, and thereafter shall not make any use of any such
Confidential Information of the other Party, in each case except as expressly
permitted hereunder; provided that neither Party shall be obligated to return or
destroy Confidential Information that has become integrated with other business
records of such Party; provided, further that such Party shall continue to be
bound by the confidentiality obligations under this Agreement and the Supply
Agreement with respect to any such Confidential Information that is not so
returned or destroyed.

 

- 33 -



--------------------------------------------------------------------------------



 



  10.4  
Press Releases and Disclosure. The Parties hereby acknowledge and agree that
either Party may issue the press release attached as Schedule 10.4. Neither
Party shall make any other press release or public announcement regarding the
terms of this Agreement, the Supply Agreement or relating to the Licensed
Product in the Field in the Territory (including the Commercialization thereof)
without the prior written consent of the other Party; provided that (a) Somaxon
shall be permitted to make press releases and public announcements about the
development, manufacture or commercialization of a Licensed Product outside the
Territory or outside the Field in the Territory (provided that Somaxon shall
provide Paladin with reasonable advance notice of any press release or public
announcement concerning any adverse publicity or other negative news concerning
any Licensed Product outside the Territory), (b) each Party shall be permitted
to disclose the execution, terms and conditions of this Agreement or the Supply
Agreement if and to the extent required by (i) judicial order, or
(ii) applicable Laws, including securities Laws and the rules or requirements of
any securities exchange or market on which such Party’s securities are listed or
traded and the requirements of any regulatory authority, provided that, with
respect to subsections (i) and (ii), the Party seeking disclosure shall provide
each other Party with reasonable advance notice of such disclosure (including
the text thereof), disclose no more information relating to the terms of this
Agreement or the Supply Agreement or any Licensed Product than reasonably
necessary and shall, to the extent practical, use its reasonable efforts to
cooperate with such other Party in seeking confidential treatment of such
information, (c) each Party shall have the right to disclose the execution,
terms and conditions of this Agreement, the Supply Agreement and information
relating to any Licensed Product to the extent already disclosed by either Party
pursuant to and in accordance with this ARTICLE 10 in connection with any
investor calls or presentations (or other similar types of disclosures) in
connection with disclosures about such Party’s business and (d) each Party shall
have the right to disclose information to its attorneys, accountants and other
professional advisors who are under an obligation to keep such information
confidential.

ARTICLE 11
REPRESENTATIONS AND WARRANTIES

  11.1  
Representations and Warranties of Somaxon. Somaxon hereby represents and
warrants to Paladin as of the date hereof as follows:

  11.1.1  
Organization. Somaxon (i) is a corporation duly organized, validly existing and
in good standing under the laws of the state of Delaware, and (ii) has all
necessary corporate power and corporate authority to own its properties and to
conduct its business, as currently conducted.
    11.1.2  
Authorization. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby are within the corporate power of
Somaxon, have been duly authorized by all necessary corporate proceedings of
Somaxon, and this Agreement has been duly executed and delivered by Somaxon.

 

- 34 -



--------------------------------------------------------------------------------



 



  11.1.3  
No Conflict. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby do not: (i) conflict with or result in a
breach of any provision of Somaxon’s organizational documents; (ii) result in a
material breach of any material agreement to which Somaxon is party;
(iii) result in a violation of any Law to which Somaxon is subject in any
material respect; or (iv) require Somaxon to obtain any material approval or
consent from any Governmental Body or Third Party other than those consents and
approvals which have been obtained prior to the date hereof.
    11.1.4  
Enforceability. This Agreement constitutes the valid and binding obligation of
Somaxon (assuming the due execution and delivery hereby by Paladin), enforceable
against Somaxon in accordance with its terms, subject to bankruptcy,
reorganization, insolvency and other similar laws affecting the enforcement of
creditors’ rights in general and to general principles of equity (regardless of
whether considered in a proceeding in equity or an action at law).
    11.1.5  
Somaxon Intellectual Property. Except as set forth in Somaxon’s public filings
made since December 31, 2010 with the United States Securities and Exchange
Commission (the “SEC Filings”), Somaxon has not received any written claim or
demand from any Third Party alleging that any infringement, violation, or
misappropriation of such Third Party’s intellectual property rights has occurred
as a result of or in connection with the manufacture, use, offer for sale, sale
or importation of the Licensed Product. Except as set forth in the SEC Filings,
Somaxon is not aware of any actual, alleged, or threatened infringement,
violation, or misappropriation by a Third Party of any Somaxon intellectual
property rights, including the Licensed Technology, covering Silenor®
(doxepin) in the Field or its manufacture, use, or sale. Except as set forth in
the SEC Filings, Somaxon has not received any written claim or demand from any
Third Party alleging invalidity or unenforceability of any Licensed Technology.
    11.1.6  
Litigation. Except as set forth in the SEC Filings, there is no litigation,
arbitration proceeding, governmental investigation, action, or claims of any
kind, pending or, to the knowledge of Somaxon, threatened, by or against Somaxon
or any of its Affiliates relating to the Licensed Product.
    11.1.7  
Right to Grant Licenses. Somaxon has the right to grant to Paladin the rights
that Somaxon purports to grant hereunder, including the right to grant exclusive
licenses to the Licensed Product in the Territory.
    11.1.8  
Somaxon U.S. Regulatory Filings. All of the clinical data generated by or on
behalf of Somaxon and contained in Somaxon’s Regulatory Filings made in the
United States in support of Regulatory Approval of Silenor in the United States
were generated in compliance in all respects with cGCP. All of the non-clinical
data generated by or on behalf of Somaxon and contained in such Regulatory
Filings were generated in compliance in all respects with cGLP. All of the
conclusions made by Somaxon relating to such data, and all other information,
contained in such Regulatory Filings were submitted by Somaxon in good faith,
and Somaxon knows of no inaccuracies in such information. All of such Regulatory
Filings complied with all applicable Law.

 

- 35 -



--------------------------------------------------------------------------------



 



  11.2  
Representations and Warranties of Paladin. Paladin hereby represents and
warrants to Somaxon as of the date hereof as follows:

  11.2.1  
Organization. Paladin (i) is a corporation duly organized and validly existing
under the laws of Canada, and (ii) has all necessary corporate power and
corporate authority to own its properties and to conduct its business as
currently conducted.
    11.2.2  
Authorization. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby are within the corporate power of
Paladin, have been duly authorized by all necessary corporate proceedings of
Paladin, and this Agreement has been duly executed and delivered by Paladin.
    11.2.3  
No Conflict. The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby do not: (i) conflict with or result in a
breach of any provision of Paladin’s organizational documents; (ii) result in a
material breach of any material agreement to which Paladin is party;
(iii) result in a violation of any Law to which Paladin is subject in any
material respect; or (iv) require Paladin to obtain any material approval or
consent from any Governmental Body or Third Party other than those consents and
approvals which have been obtained prior to the date hereof.
    11.2.4  
Enforceability. This Agreement constitutes the valid and binding obligation of
Paladin (assuming the due execution and delivery hereby by Somaxon), enforceable
against Paladin in accordance with its terms, subject to bankruptcy
reorganization, insolvency, and other similar laws affecting the enforcement of
creditors’ rights in general and to general principles of equity (regardless of
whether considered in a proceeding in equity or an action at law).
    11.2.5  
Litigation. There is no litigation, arbitration proceeding, governmental
investigation, action, or claims of any kind, pending or, to the knowledge of
Paladin, threatened, by or against Paladin that would reasonably be expected to
materially affect Paladin’s ability to perform its obligations hereunder.
    11.2.6  
Diligence. As of the Effective Date, there is no information known to Paladin
that would reasonably be expected to materially and adversely affect
Commercialization.

  11.3  
DISCLAIMER OF WARRANTY. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE AND NONINFRINGEMENT.

 

- 36 -



--------------------------------------------------------------------------------



 



ARTICLE 12
INDEMNIFICATION AND INSURANCE

  12.1  
Indemnification by Paladin. Paladin shall indemnify, defend and hold Somaxon and
its Affiliates and each of their respective employees, officers, directors and
agents (the “Somaxon Indemnitees”) harmless from and against any and all
liabilities, obligations, claims, demands, judgments, losses, costs, damages,
expenses, fines, royalties, governmental penalties or punitive damages,
interest, settlement amounts, awards and judgments (including reasonable legal
fees and expenses) (collectively, “Losses”) arising out of any Third Party
claim, suit or proceeding arising out of or related to: (a) the negligence,
reckless or wilful misconduct of any Paladin Indemnitee in performing Paladin’s
obligations under this Agreement or otherwise in the seeking, obtaining or
maintaining any Regulatory Approval or in Commercialization; (b) any breach or
violation by any Paladin Indemnitee of, or failure to perform by any Paladin
Indemnitee of, any representation, warranty, covenant, or other obligation in
this Agreement, unless waived in writing by Somaxon; (c) any violation of
applicable Law by any Paladin Indemnitee in connection with performing its
obligations under this Agreement or otherwise in the seeking, obtaining or
maintenance of any Regulatory Approval or Commercialization; (d) any claim or
liability arising from Paladin’s exploitation of the licenses granted under the
License Agreement; (e) any actions of any Paladin Indemnitee, including a Sales
Representative or scientific liaison, including any false or misleading
representations to professionals, customers, or others regarding any Somaxon
Indemnitee or the Licensed Product; (f) any decision taken hereunder as to which
Paladin has final decision-making authority; or (g) the content of the
Promotional Materials; excluding, in each case, any Loss for which Somaxon has
an obligation to indemnify an Paladin Indemnitee pursuant to Section 12.2 or
pursuant to the Supply Agreement, as to which Loss each Party shall indemnify
the other to the extent of their respective liability for such Loss.
    12.2  
Indemnification by Somaxon. Somaxon shall indemnify, defend and hold Paladin and
its Affiliates and each of their respective employees, officers, directors and
agents (the “Paladin Indemnitees”, and together with Somaxon Indemnitees, the
“Indemnitees”) harmless from and against any and all Losses arising out of any
Third Party claim, suit or proceeding, or notice of assessment or reassessment
related to Section 8.6.1 arising out of or related to: (a) the negligence,
reckless or wilful misconduct of any Somaxon Indemnitee in performing Somaxon’s
obligations under this Agreement; (b) any breach or violation by any Somaxon
Indemnitee of, or failure to perform by any Somaxon Indemnitee of, any
representation, warranty, covenant, or other obligation in this Agreement,
unless waived in writing by Paladin; (c) any violation of applicable Law by any
Somaxon Indemnitee in connection with performing its obligations under this
Agreement: (d) any decision taken hereunder as to which Somaxon has final
decision-making authority; (e) the failure by Paladin to deduct or withhold from
Milestones or other payments hereunder such amounts as are to be withheld or
deducted under applicable Law; (f) any claim that the use in Canada of the
Somaxon Patents, Somaxon Know-How or Trademarks owned or controlled by Somaxon
in accordance with this Agreement and the Supply Agreement infringes upon or
misappropriates the intellectual property or proprietary rights in Canada of any
Third Party; excluding, in each case, any Loss for which Paladin has an
obligation to indemnify a Somaxon Indemnitee pursuant to Section 12.1 or
pursuant to the Supply Agreement, as to which Loss each Party shall indemnify
the other to the extent of their respective liability for such Loss.

 

- 37 -



--------------------------------------------------------------------------------



 



  12.3  
NO CONSEQUENTIAL DAMAGES. IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS
AFFILIATES, EMPLOYEES, OFFICERS, DIRECTORS OR AGENTS BE LIABLE TO THE OTHER
PARTY OR ANY OF ITS AFFILIATES, EMPLOYEES, OFFICERS, DIRECTORS OR AGENTS FOR
SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER IN
CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE SUPPLY AGREEMENT, EVEN IF SUCH DAMAGES
MAY HAVE BEEN FORESEEABLE; PROVIDED THAT SUCH LIMITATION SHALL NOT APPLY (A) IN
THE CASE OF EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER SECTION 12 OR
(B) IF DAMAGES ARISE OUT OF OR RELATE TO A BREACH BY EITHER PARTY OF ITS
CONFIDENTIALITY OBLIGATIONS SET FORTH IN ARTICLE 10 OF THIS AGREEMENT.
    12.4  
Notification of Claims; Conditions to Indemnification Obligations. As a
condition to an Indemnitee’s right to receive indemnification under this ARTICLE
12, it shall: (a) promptly notify the indemnifying Party as soon as it becomes
aware of a claim, suit or proceeding for which indemnification may be sought
pursuant hereto, provided, that any failure to so notify the indemnifying Party
will not relieve the indemnifying Party from any liability that it may have to
the indemnified Party under this ARTICLE 12 with respect to such claim or suit,
except to the extent that the ability of the indemnifying Party to defend such
claim or suit is materially prejudiced by the indemnified Party’s failure to
give such notice; (b) reasonably cooperate, and cause the individual Indemnitees
to reasonably cooperate, with the indemnifying Party in the defense, settlement
or compromise of such claim or suit; and (c) permit the indemnifying Party to
control the defense, settlement or compromise of such claim or suit, including
the right to select defense counsel, other than a claim or suit for
indemnification pursuant to Section 12.2(e) as to which Paladin shall in all
circumstances be the controlling Party. The Party controlling any claim or suit
pursuant to this Section 12.4 shall consult with the other Party on all material
aspects of such claim or suit. The non-controlling Party shall have a reasonable
opportunity for meaningful participation in decision-making and formulation of
defense strategy. The Parties shall reasonably cooperate with each other in all
such claims and suits. In no event, however, may a Party settle or otherwise
compromise any claim or suit (A) in a manner that imposes any obligation on the
other Party or its Affiliate or that adversely affects or would reasonably be
expected to adversely affect the other Party (including by admitting that any
Somaxon Patent or New Technology is invalid or unenforceable or in a manner that
admits fault or negligence on the part of any Indemnitee) without the prior
written consent of the Indemnitee, which consent shall not be unreasonably
withheld, delayed or conditioned, or (B) for which indemnification may be sought
pursuant hereto without the other Party’s prior written consent (such consent
not to be unreasonably withheld, delayed or conditioned).

 

- 38 -



--------------------------------------------------------------------------------



 



  12.5  
Insurance. During the Term, each Party shall obtain and maintain, at its sole
cost and expense, comprehensive general liability insurance (written on an
occurrence basis and including any self-insured arrangements) covering bodily
injury (including death) and property damage, and including coverage for product
liability in amounts that are reasonable and customary in the Territory or, with
respect to Somaxon, the United States, in the pharmaceutical and biotechnology
industry for companies engaged in comparable activities. It is understood and
agreed that this insurance shall not be construed to limit either Party’s
liability with respect to its indemnification obligations hereunder. Each Party
will provide to the other Party upon request a certificate evidencing the
insurance such Party is required to obtain and keep in force under this
Section 12.5. Such certificate will provide that such insurance will not expire
or be cancelled or modified without at least 30 days’ prior written notice to
the other Party. Upon expiration or termination of this Agreement following
Commercialization, each Party shall maintain the insurance such Party is
required to obtain and keep in force under this Section 12.5 in full force and
effect for a period of three years.

ARTICLE 13
TERM AND TERMINATION

  13.1  
Term and Expiration. The term of this Agreement shall commence on and as of the
Effective Date, and, unless earlier terminated as provided in this ARTICLE 13
(the date of any such termination, the “Termination Date”), shall continue in
full force and effect for a period ending on the later of (i) fifteen (15) years
following First Commercial Sale and (ii) the date on which Paladin is no longer
Commercializing any Licensed Product in any country in the Territory (the
“Term”).
    13.2  
Termination of the Agreement by Somaxon. With respect to the Key Territories
only, Somaxon may terminate this Agreement on a country-by-country basis upon
60 days’ prior written notice if a First Commercial Sale has not occurred in the
applicable country in the Key Territory within 12 months of the date on which
Marketing Approval is obtained in such country.

  13.2.2  
Somaxon may terminate this Agreement in its entirety upon 60 days’ prior written
notice if a Marketing Approval in Canada has not been received by December 7,
2013.

 

- 39 -



--------------------------------------------------------------------------------



 



  13.2.3  
Somaxon may terminate this Agreement on a country-by-country basis upon 60 days’
prior written notice if, (a) following good faith discussions with a Third
Party, Somaxon is unable to license rights to such Third Party’s intellectual
property or other proprietary rights in such country on terms which are
commercially reasonable and (b) the failure of Somaxon to procure such license
would reasonably be expected to result in claim(s) from such Third Party
alleging infringement or misappropriation in such country. Prior to such
termination, Somaxon will use Commercially Reasonable Efforts to inform Paladin
of all material aspects of discussions with such Third Party relating to the
negotiation of such license of rights from such Third Party, including (subject
to the approval of such Third Party) having Paladin participate in such
discussions. In the event that this Agreement is terminated by Somaxon in any
country pursuant to this Section 13.2.3, then for a period of seven years after
the effective date of such termination none of Somaxon nor any of its Affiliates
will, directly or indirectly, Commercialize Licensed Products in such country,
nor shall Somaxon grant any license or other right to any Third Party that would
permit the Commercialization of the Licensed Product in such country.

  13.3  
Termination upon Material Breach or an Event of Insolvency.

  13.3.1  
If a Party breaches any of its material obligations under the Agreement
(including its obligations under Section 9.10), the Party not in default may
deliver to the breaching Party a written notice specifying the nature of the
default, requiring it to cure such breach, and stating its intention to
terminate this Agreement if such breach is not curable, or if not cured within
60 days (or 15 days in the event of a breach of its obligations under
Section 9.10). If such breach is not curable, or is not cured within 60 (or 15)
days after the receipt of such notice, the Party not in default shall be
entitled to terminate this Agreement, effective immediately upon written notice
to the other Party. Any dispute regarding an alleged breach of this Agreement
shall be resolved in accordance with ARTICLE 14 hereof.
    13.3.2  
Either Party may terminate this Agreement for cause by providing notice to the
other Party of such termination in each of the circumstances set out below:

  (a)  
the other Party admits its inability to pay its debts generally as they become
due or otherwise acknowledges its insolvency;
    (b)  
the other Party ceases or threatens to cease to carry on business in the
ordinary course;
    (c)  
the other Party institutes any proceeding, takes any corporate action, or
executes any agreement to authorize its participation in or the commencement of
any proceeding seeking: (i) to adjudicate it a bankrupt or insolvent; (ii)
liquidation, dissolution, winding-up, reorganization, arrangement, protection,
relief or composition of it or any of its property or debts or making a proposal
with respect to it under any law relating to bankruptcy, insolvency,
reorganization or compromise of debts or other similar laws; or
(iii) appointment of a receiver, trustee, agent, custodian or other similar
official for it or for any substantial part of its properties and assets; or

 

- 40 -



--------------------------------------------------------------------------------



 



  (d)  
a creditor or any other Person privately commences any proceeding against or
affecting the other Party (except during any period up to a maximum of 30 days
during which such proceeding is being contested in good faith by appropriate
proceedings by the other Party) seeking: (i) to adjudicate it a bankrupt or
insolvent; (ii) liquidation, dissolution, winding-up, reorganization,
arrangement, protection, relief or composition of it or any of its property or
debts or making a proposal with respect to it under any law relating to
bankruptcy, insolvency, reorganization or compromise of debts or other similar
laws; or (iii) appointment of a receiver, trustee, agent, custodian or other
similar official for it or for any substantial part of its properties and
assets.

  13.4  
Effects of Termination. Survival. The following Articles and Sections of this
Agreement shall survive the expiration or termination of this Agreement for any
reason: this Section 13.4, Sections 2.2.3, 2.3.1(d), 2.3.5, 6.2, 6.3, 11.3,
13.5, 13.6, Articles 8, 9, 10, 12 14 and 15, and ARTICLE 1 to the extent that
any defined terms in ARTICLE 1 are used in the foregoing Sections and Articles.

  13.4.2  
Accrued Liabilities. Termination of this Agreement shall not relieve the Parties
of any liability that accrued hereunder or under the Supply Agreement prior to
the Termination Date. In addition, termination of this Agreement shall not
preclude either Party from pursuing all rights and remedies it may have
hereunder or under the Supply Agreement or at Law or in equity with respect to
any breach of this Agreement or the Supply Agreement nor prejudice either
Party’s right to obtain performance of any obligation.
    13.4.3  
Licenses.

  (a)  
Upon termination of this Agreement with respect to a country by Somaxon,

  (A)  
all licenses granted to Paladin under Sections 2.1 and 2.3.1 shall immediately
and automatically terminate with respect to such country;
    (B)  
Paladin shall, at Somaxon’s cost and expense, promptly after such termination,
but in no event later than 10 Business Days thereafter, (i) assign, convey and
transfer to Somaxon (or its designee) ownership of all Regulatory Filings and
Regulatory Approvals prepared or obtained by or on behalf of Paladin or its
Affiliates prior to the Termination Date in such country and execute all
documents reasonably necessary to enable Somaxon to have access to and rely on
the same, (ii) assign, convey and transfer to Somaxon all of Paladin’s and its
Affiliates’ right, title and interest in and to all regulatory correspondence
controlled by

 

- 41 -



--------------------------------------------------------------------------------



 



     
Paladin in such country, and if applicable, to transfer and transition to
Somaxon (or its designee), if and as may be reasonably requested by Somaxon, the
conduct of any ongoing Phase IV Trials in such country in a manner and within
such timing as mutually agreed upon by the Parties so as to not disrupt such
Phase IV Trials, except that, with respect to each of the foregoing subsections
(i) and (ii), Paladin may retain copies of such information, data, reports,
records, regulatory correspondence and other materials as may be necessary for
Paladin to comply with applicable Law, (iii) cooperate and assist Somaxon at
Somaxon’s cost and expense in taking such actions and making such filings with
the relevant Governmental Bodies as necessary to effect such assignments and
transfers, (iv) assign, convey and transfer to Somaxon all of Paladin’s and its
Affiliates’ right, title and interest in and to all Trademarks used by Paladin
in Commercializing the Licensed Product in such country (other than Marks owned
by Paladin or its Affiliates); and (v) assign, convey and transfer to Somaxon
(or its designee) Paladin’s and its Affiliates’ right, title and interest in and
to the Internet domain name registrations for the Licensed Product website in
such country, if any, at Somaxon’s cost and expense, and shall cease operation
of such website in such country;
    (C)  
If terminated by Somaxon pursuant to Section 13.2.3, Somaxon shall make a
termination payment to Paladin as follows (the “Termination Fee”): (i) if
aggregate Net Sales of Licensed Product have not yet achieved CAD $5 million in
any Calendar Year (in the Territory as a whole), Five Hundred Thousand US
Dollars (US $500,000); or (ii) if aggregate Net Sales of Licensed Product have
been in excess of CAD $5 million in any Calendar Year (in the Territory as a
whole), One Million Five Hundred Thousand US Dollars (US $1,500,000).

  (b)  
Upon termination of this Agreement in its entirety by either Party,

  (A)  
all licenses granted to Paladin under Sections 2.1 and 2.3.1 shall immediately
and automatically terminate;
    (B)  
Paladin shall, at Somaxon’s cost and expense, promptly after such termination,
but in no event later than 10 Business Days thereafter, (i) assign, convey and
transfer to Somaxon (or its designee) ownership of all Regulatory Filings and
Regulatory Approvals prepared or obtained by or on behalf of Paladin or its
Affiliates prior to the Termination Date and execute all documents reasonably
necessary to enable Somaxon to have access to and rely on the same, (ii) assign,
convey and transfer to Somaxon all of Paladin’s and its Affiliates’ right, title
and interest in and to all regulatory correspondence controlled by Paladin, and
if applicable, to transfer and transition to Somaxon (or its designee), if and
as may be

 

- 42 -



--------------------------------------------------------------------------------



 



     
reasonably requested by Somaxon, the conduct of any ongoing Phase IV Trials in a
manner and within such timing as mutually agreed upon by the Parties so as to
not disrupt such Phase IV Trials, except that, with respect to each of the
foregoing subsections (i) and (ii), Paladin may retain copies of such
information, data, reports, records, regulatory correspondence and other
materials as may be necessary for Paladin to comply with applicable Law,
(iii) assign, convey and transfer to Somaxon (or its designee) ownership of all
Promotional Materials (or sufficient rights to permit Somaxon to use the
Promotional Materials until Somaxon is able to print its own promotional
materials for use with the Licensed Product in the Territory), (iv) cooperate
and assist Somaxon at Somaxon’s cost and expense in taking such actions and
making such filings with the relevant Governmental Bodies as necessary to effect
such assignments and transfers, (v) assign, convey and transfer to Somaxon all
of Paladin’s and its Affiliates’ right, title and interest in and to all
Trademarks used by Paladin in Commercializing the Licensed Product in the
Territory (other than Marks owned by Paladin or its Affiliates); and
(vi) assign, convey and transfer to Somaxon (or its designee) Paladin’s and its
Affiliates’ right, title and interest in and to the Internet domain name
registrations for the Licensed Product website, if any, at Somaxon’s cost and
expense, and shall cease operation of such website;
    (C)  
The Supply Agreement shall terminate; and
    (D)  
Paladin shall have one year (the “Sell-Off Period”) to sell off any of Paladin
remaining unsold inventory of Licensed Product, including any inventory that it
is obliged to purchase under the Supply Agreement or the then applicable supply
arrangement for the Licensed Product; and shall continue to pay Somaxon Net
Transfer Fees and ProCom Payments with respect to all sales during the Sell-Off
Period in accordance with the provisions of Section 7.4 and to comply with all
other applicable terms and conditions of this Agreement.

  13.5  
Survival of Licenses in the Event of Somaxon Bankruptcy or Insolvency. All
rights and licenses granted under or pursuant to this Agreement by Somaxon are,
and shall otherwise be deemed to be: (i) for purposes of Section 365(n) of the
U.S. Bankruptcy Code, licenses of right to “intellectual property” as defined
under Section 101 of the U.S. Bankruptcy Code; and (ii) for the purposes of
section 32 of the Companies’ Creditors Arrangement Act (Canada) and section
65.11 of the Bankruptcy and Insolvency Act, licenses or rights to use
intellectual property granted to a party to an agreement. The Parties agree that
Paladin, as licensee of such rights under this Agreement, shall retain and may
fully exercise all of its rights and elections under the U.S. Bankruptcy Code.
The Parties further agree that, in the event of the commencement of a bankruptcy
or insolvency proceeding by or against Somaxon under the U.S. Bankruptcy Code,
the Bankruptcy and

 

- 43 -



--------------------------------------------------------------------------------



 



     
Insolvency Act, as amended, or the Companies’ Creditors Arrangement Act, as
amended, Paladin shall retain its right to the intellectual property, including
its rights to enforce an exclusive license. For greater certainty, in
furtherance of Paladin’s rights to use of the intellectual property, Paladin
shall be entitled to a duplicate of (or access to, as determined appropriate by
Somaxon) embodiments of such intellectual property, which, if not already in
Paladin’s possession and requested by Paladin, shall be promptly delivered to it
(if and to the extent in Somaxon’s Control and not already provided to Paladin):
(a) upon any such commencement of a bankruptcy or insolvency proceeding upon
Paladin written request therefor, unless Somaxon elects to continue to perform
all of its obligations under this Agreement; or (b) if not delivered under
clause (i), following the rejection, disclaimer or resiliation of this Agreement
by Somaxon upon written request therefor by Paladin.

  13.6  
No Public Statements. The Parties agree that if this Agreement is terminated,
neither Party shall disclose to any Third Party any reason for not proceeding
without the express written consent of the other Party, and the Parties shall
agree on statements for public disclosure, such agreement not to be unreasonably
withheld, delayed or conditioned. Notwithstanding the foregoing, each Party
shall be permitted to make such disclosures if and to the extent required by
(a) judicial order, or (b) applicable Laws, including any rules or requirements
under any stock exchange on which such Party is listed or may be listed or by
any regulatory authorities, provided that, with respect to subsections (a) and
(b), the Party seeking disclosure shall provide the other Party with advance
notice and shall to the extent practical and requested by the other Party,
cooperate with such other Party in seeking confidential treatment of such
information.

ARTICLE 14
DISPUTE RESOLUTION

  14.1  
Disputes. The Parties recognize that disputes as to certain matters may from
time to time arise during the Term which relate to either Party’s rights and/or
obligations under this Agreement or the Supply Agreement. It is the objective of
the Parties to establish procedures to facilitate the resolution of disputes
arising under this Agreement or under the Supply Agreement in an expedient
manner by mutual cooperation and without resort to litigation. To accomplish
this objective, the Parties agree to follow the procedures set forth in this
ARTICLE 14 if and when a dispute arises under this Agreement or the Supply
Agreement, including any dispute regarding an alleged breach of this Agreement;
provided that such procedures shall not apply where this Agreement or the Supply
Agreement expressly allocates decision-making authority on an issue to either
Party.

 

- 44 -



--------------------------------------------------------------------------------



 



  14.2  
Escalation. Disputes between the Parties relating to any matter relating to the
subject matter of this Agreement or the Supply Agreement, including in
connection with the Manufacture, Regulatory Activities or Commercialization,
shall be referred to the CC for resolution. In the event that the CC is, after a
period of 10 Business Days, unable to make a decision due to a lack of required
unanimity, either Party may, by written notice to the other Party, request that
a dispute arising between the Parties under this Agreement or under the Supply
Agreement, including in connection with the Manufacture, Regulatory Activities
or Commercialization, be referred to the President of Paladin (or an executive
of Paladin designated by the President) and the Chief Executive Officer of
Somaxon (or an executive of Somaxon designated by the Chief Executive Officer)
(the “Executive Officers”) for resolution. The Executive Officers shall meet in
person or telephonically within 10 Business Days of such other Party’s receipt
of written notice of such dispute. If the Executive Officers cannot resolve such
dispute within 30 days of written notice of such dispute, then, at any time
after such 30-day period, either Party may bring an action in a court of
competent jurisdiction in New York. Either Party may proceed to enforce any and
all of its rights with respect to such dispute. Notwithstanding the foregoing,
nothing in this Section 14.2 shall be construed as precluding a Party from
bringing an action for injunctive relief or other equitable relief prior to the
initiation or completion of the above procedure.

ARTICLE 15
MISCELLANEOUS PROVISIONS

  15.1  
Relationship of the Parties. Nothing in this Agreement or the Supply Agreement
is intended or shall be deemed to constitute a partnership, agency, joint
venture or employer-employee relationship between the Parties.
    15.2  
Assignment.

  15.2.1  
Neither this Agreement, the Supply Agreement nor the Purchase Agreement nor any
interest hereunder or thereunder may be assigned, sold, transferred or otherwise
disposed of by either Party without the prior written consent of the other
Party, provided, however, that Somaxon may (a) assign all or any part of its
rights or obligations under this Agreement, the Supply Agreement or the Purchase
Agreement to any Third Party in connection with a Change of Control or sale of
all or substantially all of the business or division of which the Licensed
Product is a part, or (b) assign all or any part of its rights or obligations
under this Agreement, the Supply Agreement or the Purchase Agreement to any
Affiliate, in each case without obtaining the consent of Paladin; provided
further, Paladin may assign this Agreement and the Supply Agreement (or all of
its interests hereunder or thereunder) to any Affiliate, in each case without
obtaining the consent of Somaxon. For clarity, either Party may assign its right
to receive proceeds under this Agreement or the Supply Agreement or grant a
security interest in such right to receive proceeds to one or more financial
institutions providing financing to such Party pursuant to the terms of a
security or other agreement related to such financing. Notwithstanding the
foregoing, neither Party shall have the right to assign, delegate or sublicense
this Agreement or the Supply Agreement, in whole or in part, to any Person
identified as an “excluded person” on the United States Health and Human
Services Office of Inspector General and Government Services Administration
Websites for excluded persons.

 

- 45 -



--------------------------------------------------------------------------------



 



  15.2.2  
Each of this Agreement, the Supply Agreement and the Purchase Agreement shall be
binding upon the successors and permitted assigns of the Parties.
    15.2.3  
Any assignment not in accordance with Section 15.2.1 shall be null and void ab
initio.

  15.3  
Compliance with Laws. Each of Somaxon and Paladin shall conduct all activities
contemplated under this Agreement and the Supply Agreement in accordance with
all applicable Laws and cGMP.
    15.4  
Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement, the
Supply Agreement and the Purchase Agreement.
    15.5  
Force Majeure. In the event of any failure or delay in the performance by a
Party of any obligation under this Agreement or the Supply Agreement due to
events beyond the reasonable control of such Party (such as, for example, fire,
explosion, strike, inability to obtain transportation, fuel, or power, accident,
act of God, declared or undeclared wars, or acts of terrorism) (a “Force Majeure
Event”), then such Party shall have such additional time to perform as shall be
reasonably necessary under the circumstances. For clarity, a Force Majeure Event
shall not include a failure to commit sufficient resources, financial or
otherwise, to the performance of obligations under such agreement or general
market or economic conditions not accompanied by circumstances described in the
first sentence of this Section 15.5. In the event of such failure or delay, the
affected Party will use its diligent efforts, consistent with sound business
judgment and to the extent permitted by applicable Law, to correct and mitigate
such failure or delay as expeditiously as possible. In the event that a Party is
unable to perform by a reason described in this Section 15.5, its obligation to
perform under the affected provision of such agreement, as the case may be,
shall be suspended during such time of non-performance.

  15.5.2  
Neither Party shall be liable hereunder to the other Party nor shall be in
breach for failure to perform its obligations under this Agreement, the Supply
Agreement or the Purchase Agreement caused by a Force Majeure Event except as
otherwise set forth in such agreement. In the case of any such Force Majeure
Event, the affected Party shall promptly, but in no event later than 10 days
after its occurrence, notify the other Party stating the nature of the
condition, its anticipated duration, and any action being taken to avoid or
minimize its effect. Furthermore, the affected Party shall keep the other Party
informed of the efforts to resume performance. After 60 days of such inability
to perform, the Parties shall meet and discuss in good faith how to proceed. In
the event that the affected Party is prevented from performing its obligations
pursuant to this Section 15.5 for a period of 120 days (which period of time
shall include the 60 days following which the Parties are to meet pursuant to
the previous sentence), the other Party shall have the right to terminate this
Agreement (pursuant to the provisions of Section 13.3.1).

 

- 46 -



--------------------------------------------------------------------------------



 



  15.6  
Entire Agreement of the Parties; Amendments. This Agreement, the Supply
Agreement and the Purchase Agreement and the schedules and exhibits hereto and
thereto (including the Quality Agreement and the Pharmacovigilance Agreement),
constitute and contain the entire understanding and agreement of the Parties
respecting the subject matter hereof and cancel and supersede any and all prior
negotiations, correspondence, understandings and agreements between the Parties,
whether oral or written, regarding such subject matter. No waiver, modification
or amendment of any provision of this Agreement, the Supply Agreement or the
Purchase Agreement shall be valid or effective unless made in a writing
referencing such agreement and signed by a duly authorized officer of each
Party.
    15.7  
Construction. Except where expressly stated otherwise in this Agreement or the
Supply Agreement, the following rules of interpretation apply to this Agreement
and the Supply Agreement: (a) “include,” “includes” and “including” are not
limiting and shall be deemed to be followed by “without limitation”;
(b) definitions contained in this Agreement and the Supply Agreement are
applicable to the singular as well as the plural forms of such terms;
(c) references to an agreement, statute or instrument mean such agreement,
statute or instrument as from time to time amended, modified or supplemented;
(d) references to a Person are also to its permitted successors and assigns;
(e) captions; the plain meaning of defined terms, and other headings to this
Agreement or the Supply Agreement are for convenience only, and shall have no
force or effect in construing or interpreting any of the provisions of this
Agreement or the Supply Agreement or any other legal effect; (f) references to
“Parties”, “Article”, “Section”, “Exhibit” or “Schedule” refer to the Parties
to, an Article or Section of, or any Exhibit or Schedule to, this Agreement or
the Supply Agreement, as the case may be, unless otherwise indicated; (g) the
word “will” shall be construed to have the same meaning and effect as the word
“shall” and vice versa; and (h) the word “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.
    15.8  
Governing Law. This Agreement and the Supply Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York, excluding
application of any conflict of laws principles that would permit or require
application of the Law of a jurisdiction outside of the State of New York and
will be subject to the exclusive jurisdiction of the courts of competent
jurisdiction located in New York. The United Nations Convention on Contracts for
the International Sale of Goods is specifically excluded from application to
this Agreement.

 

- 47 -



--------------------------------------------------------------------------------



 



  15.9  
Notices and Deliveries. All notices required or permitted hereunder or under the
Supply Agreement or the Purchase Agreement shall be in writing and shall be
deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, and if not during normal business hours of the
recipient, then on the next Business Day, or (c) one Business Day after deposit
with a internationally recognized overnight courier, with written verification
of receipt. All communications shall be sent to the Parties at the following
addresses:

  (a)  
if to Somaxon, to:
       
Somaxon Pharmaceuticals, Inc.
3570 Carmel Mountain Road
San Diego, CA 92130
Attention: General Counsel
Fax No: +1 (858) 509-1761
       
with a copy (which shall not constitute notice) to:
       
Latham & Watkins LLP
12636 High Bluff Drive, Suite 400
San Diego, California 92130
Attention: Faye H. Russell, Esq.
Fax No: +1.858.523.5450
    (b)  
if to Paladin, to:
       
Paladin Labs Inc
6111 Royalmount Ave.
Suite 102
Montreal, Quebec H4P 2T4
Attention: Vice President, Business Development
Facsimile: +1.514. 344.4675
       
with a copy (which shall not constitute notice) to:
       
Davies Ward Phillips & Vineberg LLP
1501 McGill College Avenue
Suite 2600
Montreal, Quebec H3A 3N9
Attention: Hillel W. Rosen
Facsimile: +1.514. 841.6499

or to such other address as the addressee shall have last furnished in writing
in accordance with this provision to the addressor.

 

- 48 -



--------------------------------------------------------------------------------



 



  15.10  
Waiver. A waiver by either Party of any of the terms and conditions of this
Agreement, the Supply Agreement or the Purchase Agreement in any instance shall
not be deemed or construed to be a waiver of such term or condition for the
future, or of any other term or condition hereof or thereof. All rights,
remedies, undertakings, obligations and agreements contained in this Agreement,
the Supply Agreement and the Purchase Agreement shall be cumulative and none of
them shall be in limitation of any other remedy, right, undertaking, obligation
or agreement of either Party.
    15.11  
Severability. Whenever possible, each provision of this Agreement, the Supply
Agreement and the Purchase Agreement shall be interpreted in such manner as to
be effective and valid to the fullest extent permitted under applicable Law, but
if one or more provisions of any agreement are held to be unenforceable or
invalid under or in contravention of applicable Law by any court of competent
jurisdiction, such provision shall be interpreted to the fullest extent
permitted by applicable Law, and the Parties shall negotiate in good faith to
replace such provision with a provision which effects to the fullest extent
possible the original intent of such provision.
    15.12  
No Third-Party Beneficiaries. Except as provided in Article 12 of this Agreement
or Article VII of the Supply Agreement, this Agreement, the Supply Agreement and
the Purchase Agreement are for the sole benefit of the Parties hereto and
thereto and their permitted assigns, and nothing herein or therein expressed or
implied shall give or be construed to give to any Person, other than the Parties
hereto or thereto and such assigns, any legal or equitable rights hereunder.
    15.13  
Expenses. Each Party will bear its own costs and expenses in connection with the
preparation, negotiation and execution of this Agreement, the Supply Agreement,
the Purchase Agreement and the other documents related hereto or thereto.
    15.14  
Injunctive Relief. The Parties agree that if any of the provisions of this
Agreement, the Supply Agreement or the Purchase Agreement were not performed in
accordance with their specific terms or were otherwise breached, irreparable
damage would occur, no adequate remedy at law would exist and damages would be
difficult to determine, and that the Parties shall be entitled to specific
performance of the terms of such agreement and immediate injunctive relief,
without the necessity of proving the inadequacy of money damages as a remedy, in
addition to any other remedy at law or in equity.
    15.15  
Counterparts. This Agreement, the Supply Agreement and the Purchase Agreement
may be executed in one or more counterparts, each of which will be deemed an
original, and all of which together will be deemed to be one and the same
instrument. A facsimile or other electronic copy of this Agreement, the Supply
Agreement and the Purchase Agreement, including the signature pages, will be
deemed an original.

[Remainder of this page intentionally left blank; signature page follows]

 

- 49 -



--------------------------------------------------------------------------------



 



[Signature Page to License Agreement]
IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed and delivered by their respective duly authorized officers as of the
day and year first above written, each copy of which shall for all purposes be
deemed to be an original.

            SOMAXON PHARMACEUTICALS, INC.
      Per:   /s/ Richard W. Pascoe         Name:   Richard W. Pascoe       
Title:   President and Chief Executive Officer        PALADIN LABS INC.
      Per:   /s/ Mark Nawacki         Name:   Mark Nawacki        Title:   VP
Business & Corporate Development   

 

- 50 -



--------------------------------------------------------------------------------



 



Schedule 1.21
Restrictions Under Existing Agreements
The ProCom Agreement

 

 



--------------------------------------------------------------------------------



 



Schedule 1.25
Territory
Latin American countries: Argentina, Belize, Bolivia, Brazil, Chile, Colombia,
Costa Rica, Ecuador, El Salvador, French Guiana, Guatemala, Guyana, Honduras,
Nicaragua, Panama, Paraguay, Peru, Suriname, Uruguay, Venezuela, Dominican
Republic, Jamaica, Trinidad & Tobago, Guadeloupe, Martinique, Bahamas, Barbados,
Saint Lucia, Curacao, Saint Vincent and the Grenadines, Grenada, Aruba, Bermuda
Africa: All countries on the African continent and Madagascar

 

 



--------------------------------------------------------------------------------



 



Schedule 1.77
Somaxon Patents
(as of the Effective Date)

                  Country   Serial No.   Patent No.   Title
CA
    2721133         Low-Dose Doxepin Formulations and Methods of Making and
Using the Same
 
               
PCT
  WO 2008/128115       Low-Dose Doxepin Formulations and Methods of Making and
Using the Same
 
               
CA
    2687124         Low-Dose Doxepin Formulations, Including Buccal, Sublingual
and Fastmelt Formulations, and Uses of the Same to Treat Insomnia
 
               
PCT
  WO 2007/142811       Low-Dose Doxepin Formulations, Including Buccal,
Sublingual and Fastmelt Formulations, and Uses of the Same to Treat Insomnia
 
               
CA
    2687118         Methods of Using Low-Dose Doxepin for the Improvement of
Sleep
 
               
PCT
  WO 2007/142810       Methods of Using Low-Dose Doxepin for the Improvement of
Sleep
 
               
CA
    2693992         Methods of Improving the Pharmacokinetics of Doxepin
 
               
PCT
  WO 2008/011150       Methods of Improving the Pharmacokinetics of Doxepin

 

 



--------------------------------------------------------------------------------



 



Schedule 10.4
Press Release

 

 